Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 1 of 57




                           APPENDIX C


                 SPECIAL MASTER’S EXPERTS
                       CURRICULA VITAE
         Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 2 of 57


                              Sharen E. Barboza, Ph.D., CCHP-MH, CiWPP
                               Licensed Clinical Psychologist (NY 015436/FL PY9637)
EDUCATION
    Fairleigh Dickinson University, Teaneck, New Jersey
      Ph.D., Clinical Psychology                                                                      9/2001
      Dissertation                                                                                    2/2001
         Discriminant validity of the Abel Screen for Sexual Interest in juvenile sex offenders
         who admit and deny their offenses

    Tufts University, Medford, Massachusetts
      M.S., Experimental Psychology                                                                   5/1994
      B.S., Psychology, Cum Laude, Magna Cum Laude en thesi                                           5/1992

CERTIFICATIONS
    Certificate in Wholebeing Positive Psychology
    Wholebeing Institute                                                                              9/2019

HONORS/AWARDS
    2018 B. Jaye Anno Award of Excellence in Communication
    National Commission on Correctional Health Care                                                   10/2018
          This award pays tribute to innovative, well-executed communications that have had a
          positive impact on the field of correctional health care, or to individuals for bodies of
          work. The award is named after NCCHC’s cofounder and first vice president.
          https://www.ncchc.org/excellence-in-communication-2018

WORK EXPERIENCE
    Correctional Mental Health Consultant/Expert/Trainer
    Barboza Consulting, LLC                                                                           5/2013-Present
          Provide consultation to correctional systems on behavioral and mental health services.
          Conduct a comprehensive analysis of current services and programs, comparing those
          to national standards. Offer training for clinical and correctional staff on the
          implementation of behavioral health programs and services including self-injury
          reduction, suicide prevention, managing mental illness in corrections, correctional
          stress/burnout, and other topics as requested. Provide expert witness evaluation,
          consultation, and opinion.

          Court Appointed Expert, Correctional Mental Health (3/2020 - present). United
          States District Court of the Eastern District of California – Ordered by Honorable
          Kimberly J. Mueller, Chief United States District Judge, for a class action lawsuit,
          Coleman et. al vs. Newsom et. al. As a member of a multi-disciplinary team,
          provide expert consultation to the Special Master, Mathew A. Lopes, Esq., as part
          of an ongoing monitoring process of the California Department of Corrections and
          Rehabilitation and Department of State Hospitals mental health system.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 3 of 57


Vice President
Mental Health/Clinical Operations – Mental Health
MHM/Centurion, Vienna, Virginia                                                      9/2014-4/2020
      Supervisors: Jane Haddad, Psy.D.; Julie Mueller, RN, MBA, Johnny Wu,
      M.D.
      Oversaw national clinical operations of mental health services provided by
      the company. Supervised the Clinical Operations mental health team,
      audited clinical services and contract/standards compliance of mental
      health services being provided within correctional and forensic settings.
      Created and collaborated on the development of therapeutic program
      curricula for seriously mentally ill individuals, individuals who engage in
      self-injury, and sexual offenders. Developed and delivered training
      programs to mental health, medical, and corrections professionals.
      Provided consultation to correctional systems regarding mental health,
      behavior change and sexual offender programming. Assisted with new
      business development.

Director of Clinical Operations
MHM Services, Inc., Vienna, Virginia                                                 10/2008-9/2014
      Supervisor: Jane Haddad, Psy.D.
      Served as a director of the clinical operations team, overseeing the
      auditing of clinical services and contract compliance of mental health
      services being provided within correctional and forensic settings. Created
      and collaborated on the development of therapeutic program curricula for
      seriously mentally ill individuals, individuals who self-injure and sexual
      offenders. Developed and deliver training programs to mental health,
      medical health, and corrections professionals. Provided consultation to
      correctional systems regarding mental health, behavior change and sexual
      offender programming. Assisted with new business development and
      supervision of clinical operations staff.

Senior Clinical Operations Specialist
MHM Services, Inc., Vienna, Virginia                                                 2/2007-10/2008
      Supervisor: Jane Haddad, Psy.D.
      Served as a senior member of the clinical operations team, auditing clinical
      services and contract compliance of mental health services being provided
      within correctional and forensic settings. Created and collaborated on the
      development of therapeutic program curricula; developed and delivered
      training programs to mental health, medical health, and corrections
      professionals; and provided consultation to correctional systems regarding
      mental health and sexual offender programming.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 4 of 57


Director, Sex Offender Treatment Program
NYS OMH & Central New York Psychiatric Center, Marcy, New York                        11/2005-2/2007
       Deputy Commissioner: Richard Miraglia, C.S.W.
       Executive Director: Donald Sawyer, Ph.D., MBA
       Served as clinical expert consultant in the development of the Sex
       Offender commitment initiative in New York. Consulted to the Division of
       Forensic Services in the development of the comprehensive evaluation and
       treatment process for civilly committed sex offenders in New York State.
       Consulted to the Commissioner of OMH and the Department of Budget
       regarding this initiative. Provided weekly consultation, staff training, and
       clinical supervision to multidisciplinary teams at Manhattan Psychiatric
       Center and Kirby Forensic Psychiatric Center. Made contacts and visited
       with civil commitment programs in other states and developed an
       inpatient treatment program for this population including intake
       assessment process and outcome measurements. Participated in all
       aspects of program development: consulting on construction, developing
       and implementing policy, hiring staff, creating staff training programs,
       coordinating risk assessments, supervising clinical and direct care staff,
       preparing clinicians for court testimony, and overseeing community
       reintegration planning

Chief Psychologist
Central New York Psychiatric Center, Marcy, New York                                  1/2004-2/2007
       Executive Director: Donald Sawyer, Ph.D., MBA
       Served as Chief of Psychology Department for a state psychiatric facility
       treating patients incarcerated within New York State; developed,
       monitored, and maintained standards of performance for psychologists
       throughout the system; developed policies and procedures related to the
       delivery of psychological services (e.g., suicide risk assessment and
       prevention, violence risk assessment and prevention, behavioral
       management policies and programs, special housing unit (SHU) services,
       psychological assessment); provided supervision to psychologists and
       psychology student interns; developed and conducted research regarding
       initiatives and programs; coordinated system-wide risk assessment
       initiative; coordinated system-wide implementation and maintenance of
       behavioral management program; recruited and hired psychologists;
       consulted to physicians, administration, and risk managers with regard to
       public safety, accreditation, and quality of care.

Licensed Psychologist/ Psychologist II
Bedford Hills Correctional Facility, Bedford Hills, New York                          9/2001-1/2004
       Supervisors: Carolyn Subin, Ph.D., David Stang, Ph.D.
       Provided individual psychotherapy to incarcerated women at a maximum
       security correctional facility; conducted assessments of suicidal and
       homicidal ideation & intent; provided mental health consultation and
       assessment to women in solitary confinement; consulted to Department of
       Corrections regarding mentally ill inmates with lengthy confinement
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 5 of 57


          sanctions; provided supervision to Ph.D. level psychologists for licensure;
          provided mental health training to Department of Corrections staff;
          participated in crisis intervention and inpatient referral process.

    Sex Offender Risk Assessment Consultant
    Juvenile Sexual Offender Treatment Program
    Westchester Jewish Community Services, Hartsdale, New York                           8/2001-10/2003
          Supervisor: Kenneth Lau, CSW
          Assessed the re-offense risk for adolescents accused of committing
          sexual offenses within Westchester County, NY; provided pre-sentencing
          consultation to the courts regarding supervision and treatment needs as
          well as further assessments and/or agency involvement

    Director, Adolescent Sexual Abuse Program
    Iowa State Training School for Boys, Eldora, Iowa                                    1/1995-8/1996
          Supervisor: William Fields, Clinical Director
          Treated adolescent male offenders & victims of sexual abuse using group
          and individual therapy; assessed adolescents; supervised staff of 15-20 and
          provided training; provided sex education to delinquent male adolescents;
          received 175 hours of training meeting certification requirements as Sex
          Offender Treatment Provider for the State of Iowa. Clinical populations
          included: BD, LD, ADD, ADHD, Pedophilia, Oppositional-Defiant Disorder,
          Conduct Disorder.

EDITORIAL DUTIES
    Health Affairs
      Reviewer                                                                           3/2020 -Present

    International Journal of Prisoner Health
      Editorial Board Member                                                            10/2013-Present

    Journal of Correctional Health Care
      Reviewer                                                                           10/2018-Present

EXPERT WITNESS & CASE CONSULTANT
    B. Lewis v. Crisis & Counseling Center
    United States Direct Court; Maine
    Retained by defendant – consultation only                                                    2017

    Klitzka v. NCHC, et al
    United States Direct Court; Western District of Wisconsin
    Retained by defendant                                                                        2020

COMMITTEE MEMBERSHIPS/AFFILIATIONS
    Mental Health Standards Committee
    Member
          National Commission on Correctional Health Care                               11/2020 - Present
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 6 of 57



    NCCHC Correctional Health Foundation
    Board Member/Chair Elect (2021)                                        4/2019-Present
          National Commission on Correctional Health Care

    Education Committee
    Member                                                                 10/2018-Present
          National Commission on Correctional Health Care

    Certified Correctional Healthcare Professionals (CCHP) Mental Health
    Subcommittee/Task Force
    Member                                                                 1/2014-Present
          National Commission on Correctional Health Care

    Certified Correctional Healthcare Professionals (CCHP) Board of Trustees
    Appointed Trustee                                                       3/2014-11/2017
          National Commission on Correctional Health Care                  11/2020-Present

    Mental Health Subcommittee
    Member                                                                 4/2013-4/2017
          American Correctional Association

SPECIALIZED TRAINING
    Leading from Your Strengths: Positive Psychology and Professional Development
      Kripalu Center for Yoga and Health
      M. Sirois, Psy.D.                                                          11/2017

    The Prison Rape Elimination Act: Understanding the Law and How to Meet
    Compliance
      National Commission on Correctional Healthcare
      A. Moss                                                                    10/2012

    Sex Offender Treatment
      NYS Office of Mental Health, Division of Forensic Services
          A. Schlank, Ph.D.                                                        2/2007

    PCL-R Training
          R. Hare, Ph.D., A. Forth, Ph.D.                                         11/2006

    Using the Structured Risk Assessment Model to Guide Treatment
    Planning
          D. Thornton, Ph.D., R. Mann, M.Sc. L. Daniels, MSSW                      9/2006

    Penile Plethysmography Training – Level I & Level II
      Monarch -- Behavioral Technologies Inc., Salt Lake City, UT
                P. Byrne, Ph.D.                                                    6/2006

    Sex Offender Risk Assessment
      NYS Office of Mental Health, Division of Forensic Services.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 7 of 57


          D. Doren, Ph.D., D. Epperson, Ph.D., D. Anderson, Ph.D.                                           3/2006

    Legal/Ethical Issues in Mental Health
      Specialized Training Services, Inc.
          Philip Resnick, MD                                                                                6/2004

    Risk Assessment of the Mentally Ill
      Specialized Training Services, Inc.
          Philip Resnick, MD                                                                                6/2004

    Intensive DBT Training
      Behavioral Tech, Inc.
          Cindy Sanderson, Ph.D.                                                                          10/2001

TEACHING EXPERIENCE
    Facilitator for Executive Manager in Correctional Healthcare Training (EMCHT)
    National Institute of Corrections, Aurora, Colorado                                              5/2014-9/2015

    Adjunct Professor
    Hamilton College, Clinton, New York                                                              1/2005-5/2005

    Instructor
    Marist College, Goshen Extension Site, Goshen, New York                                          5/2001-8/2001
    Fairleigh Dickinson University, Teaneck, New Jersey
      5/1997–12/1998

    Adjunct Instructor
    Correctional Release Center, Newton, Iowa                                                        8/1994-1/1995
    Des Moines Area Community College, Ankeny, Iowa                                                  9/1994-12/1994


PUBLICATIONS
          Barboza, S., Blair, R., Cook, G., Elliott, W., and Kern, E. (2019). Suicide Prevention
              and Resource Guide: National Response for Suicide Prevention in Corrections.
              Chicago, IL. National Commission on Correctional Health Care.
              www.ncchc.org/suicide-prevention-plan
          Boren, E. A., Folk, J. B., Loya, J. M., Tangney, J. P., Barboza, S. E. and Wilson, J. S.
              (2018), The Suicidal Inmate: A Comparison of Inmates Who Attempt Versus
              Complete Suicide. Suicide and Life Threatening Behavior, 48(5), 570-579.
              DOI: 10.1111/sltb.12374
          Folk, J. B., Loya, J. M., Boren, E. A., Tangney, J. P., Wilson, J. S., & Barboza, S. E. (in
              press). Differences between inmates who attempt suicide and who die by
              suicide: Staff-identified psychological and treatment-related risk factors.
              Psychological Services.
          Folk, J. B., Disabato, D. J., Daylor, J. M., Tangney, J. P., Barboza, S., Wilson, J. S.,
              Bonieskie, L., & Holwager, J. (2016). Effectiveness of a Self-Administered
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 8 of 57


                Intervention for Criminal Thinking: Taking a Chance on Change. Psychological
                Services, 13(3), 272-82.
            Barboza, S. (2016). Elevating personality disorders: Changes and challenges in
                treating incarcerated patients. The International Association for Correctional
                and Forensic Psychology Newsletter, 48(2), 11-12.
            Disabato, D., Folk, J. Wilson, J.S., Barboza, S., Daylor, J. & Tangney, J. (2015).
                Psychometric validation of a simplified form of the PICTS in low-reading level
                populations. Journal of Psychopathology and Behavioral Assessment,38(3),
                456-64.
            Andrade, J.T., Wilson, J.S., Franko, E., Deitsch, J. & Barboza, S. (2014). Developing
               the Evidence Base for Reducing Chronic Inmate Self-Injury: Outcome
               Measures for Behavior Management. Corrections Today, 76(6), 30-35.
            Barboza, S. & Wilson, J. (2013). Your Patient is My Patient: The Need for
                Integrated Medical-Mental Health Care for Inmates with Serious Mental
                Illness. CorrDocs, 17(5).
            Barboza, S. & Wilson, J.S. (2011). Behavior Management Plans Decrease Inmate
                Self-Injury. Corrections Today, 73(5).
            Wilson, J. & Barboza, S. (2010). The Looming Challenge of Dementia in
                Corrections. CorrectCare, 24(2), 12-14.
            Way, B. B., Sawyer, D. A., Barboza, S., & Nash, R. (2007). Inmate suicide and time
               spent in special disciplinary housing in New York state prison. Psychiatric
               Services, 58, 558-560.
         Abel, G. G., Jordan, A., Rouleau, J. L., Emerick, R., Barboza-Whitehead, S., and
             Osborn, C. (2004). The use of visual reaction time to identify male adolescent
             child molesters and the frequencies of their acts. Sexual Abuse: A Journal of
             Research and Treatment, 16 (3), 255-265.
PRESENTATIONS
         Barboza, S. “Understanding Personality Disorders: Practical Insights for Nurses”
         Workshop presented at the National Commission on Correctional Healthcare
         Conference, October 2019, Fort Lauderdale, FL.

            Barboza, S. “Self-Injurious Behavior and Trauma Informed Care” Keynote at Health
            Care in Secure Settings Conference, Justice Health and Forensic Mental Health
            Network, May 2019, Sydney, Australia.

            Barboza, S. “Vicarious Trauma and Self-Care” Keynote at Health Care in Secure
            Settings Conference, Justice Health and Forensic Mental Health Network, May
            2019, Sydney, Australia.

            Masotta, M. & Barboza, S. “Bipolar Disorder, Borderline Personality Disorder and
            PTSD: Improving Diagnostic Accuracy” Workshop presented at the National
            Commission on Correctional Healthcare Conference, April 2019, Nashville, TN.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 9 of 57


     Riley, K. & Barboza, S. “Continuous Quality Improvement: Strategies to Measure
     Change” Pre-Conference Workshop presented at the National Commission on
     Correctional Healthcare Conference, April 2019, Nashville, TN.

     Cox, J & Barboza, S. “An In-Depth Review of NCCHC’s 2015 Standards for Mental
     Health Services” Pre-Conference seminar at National Commission on Correctional
     Healthcare Conference, November 2017, Chicago, IL; October, 2018, Las Vegas,
     NV; April 2019, Nashville, TN and October, 2019, Fort Lauderdale, FL.

     Barboza, S “Hazardous Duty: The Invisible Effects of Working in Corrections”
     Workshop presented at the National Commission on Correctional Healthcare
     National Conference, October 2015, Dallas, TX and October, 2019, Fort
     Lauderdale, FL.

     Barboza, S & Riley, K. “Continuous Quality Improvement: Strategies to Measure
     Change” Pre-Conference Workshop presented at the National Commission on
     Correctional Healthcare Conference, October 2018, Las Vegas, NV.

     Barboza, S., Andrade, J.T., & Wilson, J.S. “Trauma in the Practice of Correctional
     Medicine.” Workshop presented at the American College of Correctional
     Physicians Fall Conference, October, 2018, Las Vegas, NV.

     Barboza, S. “Strategies for Understanding and Working with Personality-
     Disordered Patients.” Workshop presented at the National Commission on
     Correctional Healthcare Conference, October 2018, Las Vegas, NV.

     Barboza, S. “The Value of Positivity in Correctional Mental Health.” Workshop
     presented at the National Commission on Correctional Healthcare Conference,
     October 2018, Las Vegas, NV.

     Gibson, B., Kern, E., Barboza, S. “The National Response Plan for Suicide
     Prevention in Corrections.” Workshop presented at the National Commission on
     Correctional Healthcare Conference, October 2018, Las Vegas, NV.

     Barboza, S. “Measuring Mental Health Treatment Outcomes: Building an
     Evidence Base” Conference Workshop presented at the National Commission on
     Correctional Healthcare Spring Conference, April 2018, Minneapolis, MN.

     Barboza, S. & Wilson, J.S. “Trauma-Informed Care: How We Can Better Support
     Our Patients” Pre-Conference Workshop presented at the National Commission
     on Correctional Healthcare Spring Conference, April 2018, Minneapolis, MN.

     Barboza, S. “Continuous Quality Improvement: Strategies to Measure Change”
     Pre-Conference Workshop presented at the National Commission on Correctional
     Healthcare Spring Conference, April 2018, Minneapolis, MN.

     Barboza, S. “CCHP-MH Exam Content Review Course” National Commission on
     Correctional Healthcare sponsored webinar, April 12, 2018.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 10 of 57



     Barboza, S. “Use of Behavior Management Plans to Reduce Self-Injury.” National
     Commission on Correctional Healthcare sponsored webinar, February 21, 2018.

     Barboza, S. “Practical Behavior Management Strategies: Decreasing Self-Injurious
     Behavior” Luncheon presentation at the National Commission on Correctional
     Healthcare Mental Health Care Conference, July 2017, Las Vegas, NV

     Barboza, S. “CCHP-MH Content Review Course.” Workshop at the National
     Commission on Correctional Healthcare Mental Health Care Conference, July
     2017, Las Vegas, NV

     Barboza, S. & Kearns, J.D. “Crisis Intervention: Planning and Implementing
     Effective Strategies.” Workshop at the National Commission on Correctional
     Healthcare Mental Health Care Conference, July 2017, Las Vegas, NV

     Barboza, S & Puerini, M. “Personality Disorder in Corrections – Affliction, Identity,
     Label” Workshop at the National Commission on Correctional Healthcare
     Conference, October 2016, Las Vegas, NV

     Barboza, S. “Strategies for Understanding and Working with Personality-
     Disordered Patients” Workshop at the National Commission on Correctional
     Healthcare Correctional Mental Health Care Conference, July 2016, Boston, MA.

     Barboza, S. Wilson, J.S., McGinty, M., and Brown, L. “Creating Practice-Based
     Evidence for Mental Health Treatment in Corrections” Workshop presented at the
     National Commission on Correctional Health Care National Conference, October
     2015, Dallas, TX.

     Barboza, S “Hazardous Duty: The Invisible Effects of Working in Corrections”
     Workshop presented at the National Commission on Correctional Healthcare
     Spring Conference, April 2015, New Orleans, LA.

     Barboza, S. & McGinty, M. “Practice-Based Evidence: Creating Evidence for
     Mental Health Treatment in Corrections” Workshop presented at the American
     Correctional Health Services Association National Conference, March 2015,
     Orlando, FL.

     Barboza, S. & Wilson, J.S. “Hazardous Duty: The Invisible Effects of Working in
     Corrections” Workshop presented at the American Correctional Health Services
     Association Multidisciplinary Educational Conference, March 2014, New Orleans,
     LA.

     Barboza, S. & Ammons, L. “How Can I Tell If It’s Working: Measuring Mental
     Health Treatment Outcomes.” Workshop presented at the American Correctional
     Association Winter Conference, January 2014, Tampa, FL.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 11 of 57


     Simpson, M. & Barboza, S. “Times They Are a Changing: DSM-5 and the Impact on
     Corrections.” Workshop presented at the American Correctional Association
     Winter Conference, January 2014, Tampa, FL.

     Wilson, J.S., Barboza, S. & Andrade, J. “Behavior Management: Strategies for
     Individual and Group Programs.” Workshop presented at National Commission
     on Correctional Health Care Correctional Mental Health Care Conference, July
     2013, Las Vegas, NV.

     Barboza, S. “Mental Health in Corrections: An Overview for Health Care Leaders”
     Workshop presented at Correctional Health Care Leadership Institute, July 2012,
     Chicago, IL.

     Shaw-Taylor, E.; Baker, M.; Tyler, C. & Barboza, S. “Taking a Chance on Change:
     In-Cell Programming Success in Maryland” Workshop offered at American
     Correctional Association Congress of Corrections, July, 2012, Denver, CO.

     DeGroot, J.; Cadreche, M.; & Barboza, S. “Managing Self Harm by Standardizing
     the Definition, Tracking its Prevalence, and Using a Behavioral Plan” Workshop
     presented at Academic & Health Policy Conference on Correctional Health,
     March, 2012.

     DeGroot, J.; Thompson, J. M.; Jackson, J. & Barboza, S. “It’s Not Mental Illness, It’s
     Just Behavior: Identifying and Treating Personality Disorders Rather Than
     Dismissing Them” Workshop presented at Academic & Health Policy Conference
     on Correctional Health, March, 2012.

     Barboza, S. & Wilson, J.S. “Evidence for the Efficacy of Behavioral Interventions in
     Reducing Self-Injury” Workshop offered at NCCHC Conference, May, 2011,
     Phoenix, AZ.

     Barboza, S. & Wilson, J.S. “Real Results: Successful Reduction in Self-Injury in
     Correctional Settings.” Workshop offered at American Correctional Health
     Services Association Conference, April, 2011, Orlando, FL.

     Barboza, S. & Wilson, J.S. “Let’s Get Practical: Real Answers to Inmate Self-
     Injury.” Workshop offered at North American Association of Wardens and
     Superintendents Conference, April, 2011, Baton Rouge, LA.

     Barboza, S. & Wilson, J.S. “Behavior Management – Effective Reduction in Self-
     Injury.” Workshop offered at American Correctional Association Winter
     Conference, February, 2011, San Antonio, TX.

     Wilson, J.S. & Barboza, S. “Addressing the Rising Prevalence of Dementia in
     Inmate Populations” Pre-Conference Seminar offered at Updates in Correctional
     Healthcare, National Commission on Correctional Health Care sponsored, April,
     2010, Nashville, TN.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 12 of 57


     Wilson, J.S.; Barboza, S.; & Andrade, J. “Ending It All: Data Informed Suicide
     Prevention.” Presentation at Updates in Correctional Healthcare, National
     Commission on Correctional Health Care sponsored, April, 2010, Nashville, TN.

     Barboza, S. & Wilson, J.S. “Bringing Recovery Inside the Walls: Recovery-Oriented
     Treatment Plans.” Presentation at CMHS National GAINS Center Conference,
     February, 2010, Orlando, FL.

     Wilson, J.S. & Barboza, S. “In Search of Solutions: Does Behavior Management
     Work?” Presentation at ACHSA Multidisciplinary Professional Development
     Conference, February 2010, Portland, OR.

     Barboza, S. “Mental Health Risk Management.” Invited speaker, Academy of
     Correctional Health Professionals Regional Seminar, June, 2009, Farmington, CT.

     Barboza, S. “Mental Health Risk Management.” Invited speaker, Academy of
     Correctional Health Professionals Regional Seminar, May, 2009, Fairfax, VA.

     Andrade, J. T. & Barboza, S. “Taking a Chance on Change: Treating Offenders in
     Restricted Housing.” Presentation at Mental Health in Corrections Conference,
     Forest Institute sponsored, April, 2009, Kansas City, MO.

     Barboza, S. “Prison Rape Elimination Act & Draft Standards: Implications for
     Mental Health Practice.” Presentation at Caulking the Seams of Continuity
     Conference, Drexel University Behavioral Healthcare Education, December 2008,
     Grantville, PA.

     Barboza, S. “Documenting Progress: Writing Good Progress Notes Based on Good
     Treatment Plans.” Presentation at Unlock the Mystery Conference, Indiana
     Department of Corrections, June 2008, Indianapolis, IN.

     Wilson, J.S., and Barboza, S. “Autonomy, Safety, and Connection: Ethical
     Challenges in Working with Self-Injurious Inmates” Presentation at Mental Health
     in Corrections Consortium Symposium, April 2008, Kansas City, MO.

     Barboza, S. “Strategies for Modifying Programming for Inmates Significantly
     Impaired by Mental Illness” Presentation at National Conference on Correctional
     Health Care, NATIONAL COMMISSION ON CORRECTIONAL HEALTH CARE
     sponsored, October 2007, Nashville, TN.

     Abel, G. G., Barboza-Whitehead, S., & Rouleau, J. L. “Usefulness of Visual Reaction
     Times with Adolescents.” Paper presentation at Association for the Treatment of
     Sexual Abusers Conference, October 2003, Saint Louis, MO

     Barboza-Whitehead, S., Abel, G. G., & Reddy, L. A. “A Model for Discriminating
     Juvenile Sex Offenders Who Deny from Those Who Admit Using the Abel Screen
     for Sexual Interest.” Poster presented at Association for the Treatment of Sexual
     Abusers Conference, September 1999, Lake Buena Vista, FL
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 13 of 57


POSTER
         Folk, J. B., Disabato, D. J., Daylor, J. M., Tangney, J. P., Bonieskie, L.,… Barboza, S. &
         Wilson, J. S. (2017, November). Effectiveness of a self-administered intervention
         for criminal thinking among inmates in restrictive housing. Poster to be presented
         at the Annual Meeting of the Association for Behavioral and Cognitive Therapies,
         San Diego, CA.
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 14 of 57



                             Kahlil A. Johnson, M.D.
                                           Phone: 240-495-9555
                               Email: kjohnson@kahliljohnsonpsychiatry.com


LICENSES AND CERTIFICATIONS:
Current Board Certifications in General and Forensic Psychiatry by the American Board of Psychiatry and Neurology
Current Washington, D.C. and Maryland Medical Licenses
Current Washington, D.C. and Maryland Controlled Substances License
Current DEA License

POST-GRADUATE TRAINING:
Forensic Psychiatry Fellow, Saint Elizabeths Hospital, Washington, D.C., July 2016 to June 2017
Forensic Psychiatry Fellow at Saint Elizabeths Hospital which is part of the Washington D.C. Department of
Behavioral Health (DBH). Rotations include: Saint Elizabeths Hospital Forensic Consult Service, Washington D.C.
Jail, Comprehensive Psychiatric Emergency Program, Washington D.C. Superior Court Mental Health Urgent Care
Clinic, D.C. DBH Outpatient Competency Restoration Program, and the George Washington University Human
Rights Clinic.
Congressional Fellow, American Psychiatric Association, Washington, D.C., January 2009 to November 2009
Jeanne Spurlock Congressional Health Policy Fellow in the Office of Congressman Edolphus Towns (New York-10th
Congressional District).
Psychiatry Resident, George Washington University Hospital, Washington, D.C., June 2005 to June 2009
Administrative Chief Resident, July 2008 to December 2008; Administrator of Medication Management Clinic, July
2008 to December 2008; Resident Representative, Hospital Emergency Preparedness Committee, July 2006 to
December 2009.

EDUCATION:
George Washington University School of Public Health, Washington, D.C., September 2006 to July 2008
Partial coursework completed for a Masters of Public Health

M.D., Howard University College of Medicine, Washington, D.C., May 2004
President, Class of 2004 Student Council
Chair, Class of 2004 Scholarship Committee
Recipient, Dr. Charles A. Pinderhughes Psychiatry Scholarship
Delegate, Student National Medical Association
Group Leader, Department of Pediatrics Youth Anger Management Initiative
Student Leader Representative, Liaison Committee for Medical Education
Student Tutor, Howard University College of Medicine Psychiatry Course

Fellow, University of Regensburg, Regensburg, Germany, September 2003
Certificate of International Telemedicine Applications, Asklepios International Telemedicine Consortium

B.S., Howard University, Washington, DC, May 1999
Major: Biology; Minor: Chemistry

ACADEMIC APPOINTMENTS:
Clinical Assistant Professor, May 2020 to Present
Department of Psychiatry
University of Maryland School of Medicine
Baltimore, MD
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 15 of 57




Assistant Professor, August 2017 to Present
Department of Psychiatry and Behavioral Sciences
George Washington University School of Medicine and Health Sciences
Washington, DC

Clinical Faculty, July 2015 to 2018
Forensic Psychiatry Fellowship Program
Saint Elizabeths Hospital
Washington, DC

WORK EXPERIENCE:

Emergency Psychiatrist, University of Maryland Medical Center, May 2020 to Present
   • Provide comprehensive emergency psychiatric assessment and treatment, including medication management
      and crisis and supportive psychotherapy, to patients who are in Psychiatric Emergency Service; and when
      requested to the hospital psychiatry consultation-liaison service and the emergency department.
   • Conduct evaluations for presence of suicidal thoughts, plans and risk as well as evaluations for risk for
      violence; and, provide evaluation and stabilizing treatment of psychiatric disorders including but not limited
      to serious mental illnesses, substance use disorders, and underlying medical causes of symptoms presenting
      as a mental illness.
   • Arrange admission to the appropriate level of care for continued treatment when warranted including
      inpatient, partial hospitalization, and outpatient psychiatric and substance use treatment services.
   • Provide clinical and formal instruction on the field of psychiatry to Psychiatry Residents.

Psychiatric Hospitalist, George Washington University Hospital, August 2017 to Present
    • Provide comprehensive psychiatric assessment and treatment, including medication management and
        psychotherapy, to inpatients who are on the psychiatry unit, consultation-liaison service, or in the emergency
        room.
    • Conduct evaluations for the decisional capacity, presence of suicidal thoughts, plans and risk as well as
        evaluations for risk for violence, and underlying medical causes of symptoms presenting as a mental illness.
    • Provide clinical and formal instruction on the field of psychiatry to Psychiatry and Neurology Residents, and,
        Medical and Physician Assistant Students.
    • Responsibilities also include: participating in hospital committees, quality improvement endeavors, assisting
        with educational seminars for residents and medical students, forensic psychiatry evaluations, and
        participation in research.

Independent Mental Health Monitor, May 2017 to Present
    • Provide recommendations on evidence-based correctional psychiatry in a jail setting in accordance with the
       U.S. Department of Justice Consent or Settlement Agreements (CA/SA) with various departments of
       corrections and/or jail health care provider companies.
    • Collaborate with a multi-disciplinary court-appointed team that includes Independent Monitors, Attorneys,
       and correctional professionals with specialization in correctional standards of operation and policy for
       officers, evidence-based correctional medicine, and safety in a correctional setting.
    • Areas of focus for clinical recommendations include, but are not limited to, psychiatric assessment and
       treatment, including medication management, psychotherapy, behavioral management, and crisis
       intervention for patients incarcerated in correctional facilities with psychiatric illness or who presented with
       psychiatric symptoms.
    • Provide recommendations on mental health policies, grievances, quality improvement, and peer review.
    • Review incidents of suicide, suicide attempt, self-harm, and violence involving mentally ill patients.
    • Work with correctional and correctional health care company leadership on an as needed basis for all areas
       of focus above.
    • Perform site visits to all correctional facilities to assess the progress of all parties towards meeting the
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 16 of 57


         directives in the CA/SA, prepare a report of the findings, and report the findings to the court.
    •    Provide regular reports to the court regarding the progress of the correctional staff and the correctional health
         care provider in meeting the directives in the CA/SA.
    •    Participate in monthly meetings with all parties.

Owner, Kahlil Johnson Psychiatry, LLC, May 2017 to Present
    • Evaluate and assess human behavior and mental health within a legal context and assist the court, legal
        professionals, or others with cases involving parties who may have mental disabilities and disorders that
        interest with my areas of expertise.
    • Perform psychiatric assessment and forensic evaluations of persons in correctional institutions, secure
        hospitals, the community, and other settings.
    • Areas of focus include but are not limited to: Correctional Psychiatry, Asylum and Immigration, Competency
        to Stand Trial, Decisional Capacity, Criminal Responsibility, Risk Assessment, Fitness-for-Duty, and
        Disability Assessment.
Psychiatrist, MedOptions, Inc., September 2016 to September 2017
    • Provide psychiatric assessment and treatment, including medication and behavioral management, to patients
        residing in assisted living and skilled nursing facilities who are in need of evaluation for psychiatric illness
        or who present with psychiatric symptoms due to underlying medical illness.
    • Perform decisional capacity evaluations on patients with dementia or other illnesses.
    • Conduct evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk for
        violence.
    • Work with a collaborative treatment team that includes psychiatric nurse practitioners, psychologists, and
        clinical social workers.
    • Coordinate patient care with facility clinicians and administrators.

Psychiatric Consultant, Bread for the City, May 2013 to July 2016
    • Led monthly on-site meetings to provide training that includes evidenced-based diagnosis, treatment, and
        best-practice chronic care management of common outpatient psychiatric conditions.
    • Reviewed cases with both primary care providers and social work staff and advised on best-practice evidence-
        based treatment.
    • Provided non-urgent Psychiatric consultation via phone, email, or text message with a 24-hour response time
        and served as an informational resource for psychiatric and mental health service options in the District of
        Columbia.

Director of Psychiatry, Unity Health Care, Inc., January 2012 to June 2016
    • Ensured all Psychiatry providers observed HIPAA and other local and federal compliance regulations and
        functioned collaboratively with the health and human services offered at Unity Healthy Care, Inc. and the
        Washington, D.C. Department of Corrections and that all personnel of the Department were compliant with
        the administrative policies and procedures of both organizations.
    • Identified, implemented, and supervised the clinical delivery of best practice behavioral healthcare.
    • Ensured that Psychiatry providers were fully trained in all aspects of their work; especially in crisis
        intervention and suicide prevention at the Washington, D.C. Department of Corrections.
    • Monitored psychiatric and mental health providers to assure accuracy and quality in their work. Also,
        periodically monitored psychiatric and mental health records, provided appropriate feedback and took
        corrective action, when necessary.
    • Oversaw and conducted peer review of Psychiatric Providers.
    • Established collaborations and partnerships with mental health providers within the District of Columbia and
        with national networks of Community Health Centers and Departments of Correction.
    • Participated effectively as a representative of Unity Health Care, Inc. with the Washington D.C. Departments
        of Mental Health and Corrections, other offices of the District of Columbia, and local and national
        community/advocacy groups.
    • Prepared testimony on mental health policy and testified under oath on behalf of Unity Health Care, Inc.
    • Assessed opportunities to increase reimbursement for mental health services.
    • Collaborated with the Medical and Health Center Directors to provide leadership and ensure coverage for all
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 17 of 57


        Unity Health Care, Inc. sites and services.
    •   Provided leadership with Unity Health Care, Inc. quality improvement efforts, including outside agency
        evaluation and accreditation review.
    •   Performed the clinical duties of an adult Psychiatrist at Unity Health Care, Inc. at the Washington, D.C.
        Department of Corrections, and various Community Health Centers in Washington, D.C.

Lead Psychiatrist at Washington D.C. Jail, Unity Health Care, Inc., August 2011 to January 2012
   • Developed comprehensive and therapeutic treatment plans for assigned caseload and provided direct services
       based on established treatment.
   • Managed on-site crisis intervention.
   • Conducted evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk
       for violence and underlying medical causes of symptoms presenting as a mental illness.
   • Assisted with educational seminars for Unity Health Care, Inc. and the Washington, D.C. Department of
       Corrections staff, and interviewing potential new hires for psychiatric staff. Supervised the Psychiatrists at
       the D.C. Central Detention Facility and Central Treatment Facility.
   • Performed duties as assigned, which included but were not limited to: psychiatry peer review and quality
       improvement activities, attending the Washington, D.C. Department of Corrections Quality Improvement
       monthly meetings, directing the Psychiatry monthly meetings, and attending other meetings as assigned.
   • Worked closely with the Mental Health Coordinator, Health Services Administrator, and Medical Director
       on tasks involving overall mental health care management to effectively promote quality of care, operational
       efficiency, problem-solving, etc.
   • Coordinated psychiatry schedule to include approval of scheduled absences and ensure psychiatry coverage.
   • Collaborated to improve or maintain provider/staff/patient satisfaction, quality of care, and productivity,
       provided feedback to the Medical Director and completed annual psychiatric provider evaluations.
   • Represented Unity Health Care, Inc. in city-based mental health functions as determined by the Medical
       Director of Correctional Medicine.
   • Oriented new psychiatric providers to site and served as a psychiatric resource to all providers at site.

Staff Psychiatrist at Washington D.C. Jail, Unity Health Care, Inc., November 2009 to August 2011
    • Provided comprehensive psychiatric assessment and treatment, including medication management, to
         inmates who had a previous history of mental illness or who are in need of evaluation for possible mental
         illness.
    • Conducted evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk
         for violence and underlying medical causes of symptoms presenting as a mental illness.
    • Interviewed potential new hires for psychiatric staff.
    • Responsibilities also included: participating in quality improvement endeavors at the facility, updating jail
         mental health policies and clinical procedures, assisting with educational seminars for Unity Health Care,
         Inc. and Washington, D.C. Department of Corrections staff.

Congressional Fellow, American Psychiatric Association, January 2009 to November 2009
   • Jeanne Spurlock Congressional Health Policy Fellow in the Office of Congressman Edolphus Towns,
       Chairman of the Committee on Oversight and Government Reform (NY-10th Congressional District), acting
       as a liaison between the Congressman, constituents, private and public sector representatives and
       Congressional staff regarding health policy.
   • Advised and briefed the Congressman on proposed legislation, laws and contemporary issues of debate within
       health policy, including providing the Congressman with talking points for speeches and language regarding
       health care for presentations and letters to Congressional members and constituents.
   • Prepared and delivered remarks on the Congressman’s behalf.
   • Researched health care issues for the Health Counsel on the Committee of Oversight and Government Reform
       and interviewed expert and lay witnesses for pre-hearing investigation and information gathering.
   • Presented on the Health Care Reform Initiative at a Health Care Town Hall meeting, held in Brooklyn, NY
       and assisted with its planning.
   • Facilitated negotiations to include two of the Congressman’s bills in the current House of Representatives
       Affordable Health Choices Act (H.R. 3200). Duties also included writing and altering bill language before
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 18 of 57


        the presentation of bills to the House of Representatives Clerk’s Office for assignment of a bill number,
        performing district health care site visits on behalf of the Congressional office with the Deputy Chief of Staff
        and staffing several events for the Congressman.

PRN Psychiatrist, Washington D.C. Jail, Unity Health Care, Inc., February 2008 to November 2009
   • Provided comprehensive psychiatric assessment and treatment, including medication management, to
       inmates who have a previous history of mental illness or who are in need of evaluation for possible mental
       illness.
   • Conducted evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk
       for violence and underlying medical causes of symptoms presenting as a mental illness.

Core Member, Homeland Security Institute Panel on Community Perception of New Technology, August 2007
to February 200
    • Worked with a multi-specialty panel of experts drawn from a cross section of all relevant professions to
        provide expert opinion on the potential population impact of new technologies in consideration for use by
        the U.S. Department of Homeland Security.
    • Provided specific expert opinion on the potential medical, psychiatric, and behavioral impacts of the new
        technologies under consideration for use.
    • Provided written feedback upon request.

Research Intern, American Psychiatric Association, August 2004 to February 2005
    • Assisted with the implementation and preparation of a grant proposal for a psychiatric study examining first
       episode of antipsychotic use.
    • Conducted literature reviews for treatment patterns of Attention Deficit Hyperactivity Disorder and literature
       reviews to identify strategies that have been effective in bringing about quality improvement in physicians’
       practices, and reported that information to the Director of the American Psychiatric Institute for Research
       and Education for presentation to the American Board of Psychiatry and Neurology for the physician practice
       recertification proposal.

PUBLICATIONS & ARTICLES:
    ●   Johnson K. The Road to Health Policy: One Resident’s Story. American Journal of Psychiatry Resident’s
        Online Journal, pg. 4, May 2009.
    ●   Maxwell C.J., Reddy R., White-Coleman D, Taylor G.L., Johnson K.A. A Comparison of Pre/Post-
        Menopausal HIV Infected African American Women at a Minority Teaching Hospital. Presented at the 15th
        International AIDS Conference, Bangkok (Thailand), July 11- 16, 2004. Printed in the International
        Proceedings by Medimond, Bologna, Italy; pg. 127-131. Vol. ISBN 88-7587-065-9.

MEDIA:
    ●   Arehart-Treichel, J. Nothing Bars This Psychiatrist From Helping Inmates. Psychiatric News, March 2, 2012,
        Vol 47 (5), pg. 12-29.
    ●   Hausman, K. Resident Finds Rewards Atop Capitol Hill. Psychiatric News, April 2, 2010, Vol 45 (7), pg. 11.

PRESENTATIONS:
            • “Excellence in Mental Health Advocacy: Case Studies in the Nongovernmental, Federal, and
        Legislative Arena” Session, American Psychiatric Association Annual Meeting, May 2019
            • “Depression in Primary Care” George Washington University School of Medicine and Health
        Sciences, recurring 3rd year medical student primary care clerkship lecture, March 2019 to present
            • “Substance Related Disorders” George Washington University School of Medicine and Health
        Sciences, part of the annual 2nd year medical student Brain and Behavior lecture series, September 2018 to
        present
            • “Managing Psychiatric Emergencies: A Brief Guide for the Intern” George Washington
        University Department of Psychiatry, Annual Lecture, June 2018
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 19 of 57


            • “Violence Risk: Practice Relevance” George Washington University Department of Psychiatry,
        Grand Rounds, January 2018
            • “Risk Factors for Terrorism: A Literature Review” St. Elizabeths Hospital Forensic Psychiatry
        Fellowship, Washington, D.C., Presentation, May 2017
            • “The Appropriateness of Psychiatric Diagnosis and Psychotropic Medication Prescribing” St.
        Elizabeths Hospital Forensic Psychiatry Fellowship, at the Washington, D.C. Department of Corrections, QI
        Study Presentation, December 2016
            • “The Appropriateness of Psychotropic Prescribing Practices” Unity Health Care, Inc., at the
        Washington, D.C. Department of Corrections, QI Study Presentation, December 2010
            • “Psychiatric Disorders and Treatment Options” Unity Health Care, Inc. at the Washington, D.C.
        Department of Corrections, Quarterly Mental Health Correctional Officer’s Training, November 2009 to June
        2016
            • “Interactions Between ART and Psychiatric Medications” with Andrew Catanzaro, M.D., Unity
        Health Care, Inc., Washington, D.C. Department of Corrections Provider Meeting, May 2010
            • “America Can’t Afford to Wait for Healthcare Reform” Health Reform Town Hall, U.S.
        Representative Ed Towns, May 2009 “The Man Who Can’t Stop Swallowing Sharp Objects: Medical
        Ethics and Management Limitations in Patients with Chronic Factitious Disorder” Issue Workshop,
        American Psychiatric Association Annual Meeting, May 2008
            • “Factitious Disorder: Clinical, Ethical and Legal Management Issues” Morbidity and Mortality
        Conference, November 2007
            • “Dying, Death, and Bereavement” George Washington University Department of Psychiatry,
        Medical Illness Conference, August 2007
            • “Uncontrollable Swallowing: A Case Conference” Medical Illness Conference, July 2007
            • “Near Death Experiences: A Closer Look” George Washington University Department of
        Psychiatry, Grand Rounds, January 2007

PROFESSIONAL MEMBERSHIPS:
American Psychiatric Association
American Academy of Psychiatry and the Law
National Commission on Correctional Health Care

LANGUAGE PROFICIENCY:
Fluent in English.
Beginners level Spanish
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 20 of 57


                                   Mary Perrien, Ph.D.
                              3313 W. Cherry Lane, Suite 333
                                    Meridian, ID 83642
                                     (208) 965-0875
                            mperrien@safesocietysolutions.com



EDUCATION          University of Hawaii, Manoa
                   Doctor of Philosophy, Clinical Psychology                  1998
                   Master of Arts, Clinical Psychology                        1994

                   San Jose State University
                   Bachelor of Arts, Psychology                               1991


LICENSURE STATUS PSY18582 (California)
                 PSY 202317 (Idaho)

TRAINING           Internship in Clinical Psychology                     1997-1998
                   Atascadero State Hospital
                   Atascadero, California


PROFESSIONAL
EXPERIENCE         Expert Consultant                                   3/2019-present
                   Correct Care Solutions, LLC

                   Expert Consultant                                   2017-11/2020
                   Alabama Department of Corrections

                   Expert Consultant                                   2014-2015
                   Idaho Department of Correction

                   Expert Consultant                                   2012-2014
                   Ohio Department of Rehabilitation and Correction

                   Expert Consultant                                   2012-2013
                   National Institute of Corrections

                   Expert Consultant                                   2011-2012
                   Illinois Department of Corrections

                   Safe Society Solutions, LLC                         2010 to present
                   Sole Proprietor, forensic evaluator and expert
                   Witness (for defendants and plaintiffs) practice

                   Expert Consultant                                   2010-present
                   Department of Homeland Security, Civil Rights
                   and Civil Liberties (function as a subcontractor)
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 21 of 57


PROFESSIONAL
EXPERIENCE
Continued       Expert Consultant                                          2007 to present
                United States District Court, Eastern
                District of California (Coleman et al. v. Newsom et al.)
                Case No. 90-0520 LKK-JFM

                Chief, Division of Education and Treatment                 2006-2010
                Idaho State Department of Correction

                Chief Psychologist/Director of Mental Health               2005-2006
                Idaho State Department of Correction

                Chief Psychologist/Director of Mental Health               2003-2005
                         Services – Correctional Facility
                California State Prison at Corcoran

                Senior Psychologist, Supervisor – Correctional             2001-2003
                         Facility
                California State Prison at Corcoran

                Psychologist - Clinical, Correctional Facility             2000-2001
                California State Prison at Corcoran

                Staff Psychologist                                         1998-2000
                Federal Correctional Institution, Butner

                Therapist/Researcher                                       1996-1997
                Honolulu Police Department

                Therapist/Group Facilitator                                1994-1997
                Child & Family Services, Hawaii

                Therapist/Group Facilitator                                1994-1997
                Department of Public Safety, Hawaii

TEACHING
EXPERIENCE      Guest Lecturer, various Psychology and                     2006-2014
                       Criminology courses
                Boise State University

                Instructor, Correctional Peace Officers Standards          2006-2014
                        & Training Academy (Idaho)

                Lecturer                                                   multiple 1994-1997
                Department of Psychology, University of Hawaii
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 22 of 57


PUBLICATIONS &
TECHNICAL
REPORTS          Perrien, M. and O’Keefe, M. (2015). Disciplinary Infractions and Restricted
                 Housing. In Oxford Textbook of Correctional Psychiatry. New York NY: Oxford
                 University Press.

                 Perrien, M. (2010). Mental Health Guidelines and Documentation for
                 Psychotherapists. In Manual of Forms and Guidelines for Correctional Mental
                 Health. Washington DC: American Psychiatric Publications.

                 Perrien, M. (2009). Sex offenders: Analysis of best practice and current practice
                 in Idaho for case disposition, assessment, treatment and supervision. A Report
                 provided to the Idaho Criminal Justice Commission.

                 Perrien, M. (2008). Sex offenders: The current practices in the State of Idaho for
                 case disposition, assessment, treatment and supervision. A Report provided to
                 the Idaho Criminal Justice Commission.

                 Kunitake, M., Perrien, M., Yokoi, E., Perrone, P., Green, T., Sakamoto-Cheung,
                 S., & Richmond, J. (1997). Felony sexual assault arrests in Hawaii. Crime Trend
                 Series: State of Hawaii Department of the Attorney General, 5(2), 1-9.


PRESENTATIONS    Perrien, M. (September 2009). Presenter at the annual Idaho District
                         Judges Retreat Training, Twin Falls, Idaho.

                 Perrien, M. (January-March 2009). Provided expert testimony in multiple Senate
                         and House Legislative hearings.

                 Perrien, M. (January 2009). Presenter at the annual Idaho District Judges
                         Seminar. Boise, ID.

                 Perrien, M. (December 2008). Educating correctional officers to respond to
                         medical emergencies. A paper presented at the conference Operational
                         Excellence in Correctional Healthcare, Las Vegas, NV.

                 Perrien, M. (September 2008). Panel Presenter at the annual Idaho District
                         Judges Retreat Training. Sun Valley, Idaho.

                 Perrien, M. (January-March 2008). Provided expert testimony in multiple Senate
                         and House Legislative hearings.

                 Perrien, M. (January 2008). Presenter at the annual Idaho District Judges
                         Seminar. Boise, ID.

                 Perrien, M. (September 2007). Panel Presenter at the annual Idaho District
                         Judges Retreat Training. Sun Valley, Idaho.

                 Perrien, M. (January-March 2007). Provided expert testimony in multiple Senate
                         and House Legislative hearings.

                 Perrien, M. (January 2007). Panel Presenter at the annual Idaho District Judges
                         Seminar, Boise, Idaho.
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 23 of 57


PRESENTATIONS
Continued       Perrien, M. (November 2006). Suicide Risk Management in Corrections. Paper
                        presented at the Idaho Suicide Prevention Action Network Conference,
                        Boise, Idaho.

                Perrien, M. (November 2006). Mental Health Care in Corrections and Community
                        Corrections. Presentation to District 7 Judges, Idaho Falls, Idaho.

                Perrien, M. (October 2006). Correctional Mental Health Care in Idaho.
                        Presentation to the Mental Health and Substance Abuse Treatment
                        Delivery Systems Interim Legislative Committee.

                Perrien, M. and Muller, C. (June 2006). Cultural Competence and Multi-cultural
                        Psychology. Paper presented at the Idaho Mental Health Coalition
                        Conference, Boise, Idaho.

                Perrien, M. (April 2006). Sex Offender Treatment in Correctional Setting. Paper
                        presented at the annual National Commission on Correctional Health Care
                        Updates Conference, Las Vegas, Nevada.

                Perrien, M. (November 2005). Sex Offender Risk Assessment. A training for
                        clinical staff employed by the Idaho Department of Correction and
                        Corrections Corporation of America.

                Perrien, M. (October 2005). Sex Offender Management. Informational
                        presentation at Community Meeting sponsored by Idaho Department of
                        Correction, Boise, Idaho.

                Perrien, M. (September 2005). Sex Offender Management. Informational
                        presentation at Community Meeting sponsored by Idaho Department of
                        Correction, Pocatello, Idaho.

                Perrien, M. (April 2003). Cultural Competence and Multi-cultural Mental Health
                        Services. A training workshop presented to mental health staff at CSP-
                        Corcoran.

                Perrien, M. (2002, multiple). Forensic Evaluations and Courtroom Expert
                        Testimony. A training workshop for mental health staff at CSP-Corcoran.

                Perrien, M. (2001, multiple). Psychopathy and the Hare Psychopathy Checklist,
                        Revised. A training workshop for mental health staff at CSP-Corcoran.

                Perrien, M. (2000, February). The Assessment, Treatment, Management and
                        Community Supervision of the Sex Offender. A training workshop
                        provided to U.S. Probation Officers, Long Island, NY.

                Perrien, M. (1999, July). Psychopathy and the Hare Psychopathy Checklist,
                        Revised. A training workshop for predoctoral interns presented at the
                        Federal Correctional Institution at Butner.

                Perrien, M. (1999, April). Psychopathy and the Hare Psychopathy Checklist
                        Revised. A training workshop for doctoral and masters level staff in the
                        Sex Offender Treatment Program at the Federal Correctional Institution
                        at Butner.

PRESENTATIONS
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 24 of 57


Continued                Perrien, M. & Kunitake, M. (1997, February). Demographic characteristics of
                                 felony sex assault arrestees in Hawaii. Paper presented to the Hawaii
                                 State Legislature at an Informational Symposium on Community
                                 Notification of Sex Offenders in Honolulu, Hawaii.

                         Perrien, M. & Kunitake, M. (1997, February). Registration and community
                                 notification of sex offenders in Hawaii. Paper presented at the annual
                                 meeting of the Western Society of Criminology conference in Honolulu,
                                 Hawaii.

                         Perrien, M. & Marsella, A.J. (1996, April). Reported frequencies and perceived
                                 severity ratings of traumatic and near-traumatic events among college
                                 students. Paper presented at the meeting of the Western Psychological
                                 Association, Santa Clara, California.

ASSOCIATIONS/MEMBERSHIP
     American Psychological Association, member
     American Psychology-Law Society, member
     Association for Behavioral and Cognitive Therapies, member
     Association for the Treatment of Sexual Abusers, clinical member
     National Commission on Correctional Health Care, member
     World Professional Association for Transgender Health, member

COMMUNITY APPOINTMENTS
Idaho State Planning Council on Mental Health, appointed by the Governor, 2009 and 2010.

EXPERT WITNESS & CONSULTING
Abdiwali Musse v King County et al. (2020 to present) Assessment of adequacy of care and risk
assessment in the assault in custody of jail detainee. Pending expert discovery. King County Superior
Court, State of Washington, Seattle Courthouse (Retained by plaintiff, report and possible deposition with
testimony expected).

Lorenzo Mays, et al v County of Sacramento. (2020 to present) Monitoring Expert. Assessment of
implementation of consent decree for mental health services in county jail. U.S. District Court, Eastern
Division (Appointed via agreement by both parties).

Toby Meagher, et al v King County, et al. (2019 to present) Assessment of adequacy of care in the
assault in custody of jail detainee. Pending hearing. U.S. District Court, Western District of Washington
(Retained by plaintiff, report and deposition with testimony expected).

Edward Braggs, et al v Jefferson Dunn (ADOC), et al. (2018-present) Multiple court-ordered assessment
reports including suicide prevention and functional segregation. U.S. District Court, Middle District of
Alabama, Northern Division (Retained by defendants).

The estate of Marc Moreno v Benton County Sheriff et al. (December 2017) Assessment of adequacy of
care in the death in custody of jail detainee. Case in mediation. Benton County, Washington. (Retained by
plaintiff, report).

The estate of Mathew Ajibade et al v Wilcher et al. (June 2017) Assessment of adequacy of care in the
death in custody of jail detainee. Case set for trial; deposition taken. U.S. District Court, Southern District
of Georgia. (Retained by plaintiff, report and deposition testimony).
    Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 25 of 57


EXPERT WITNESS & CONSULTING Continued

Potter v State of Idaho Department of Health and Welfare. (May 2017) Provided expert testimony
regarding the reliability and validity of recovered memories as well as the adequacy of investigations into
allegations of sexual abuse. Idaho state hearing, appeal of finding. (Retained by defendant, report and
testimony).

The estate of Gordon Powell v Barnes et al. (May 2017) Assessment of mental health staff and the
adequacy of care in the murder of an inmate. U.S. District Court, Western District of Washington.
(Retained by plaintiff, report).

Edward Braggs v Jeffrey Dunn (Alabama Department of Correction) (2017) Expert consultation to
defendants post-litigation regarding adequacy and needs of current mental health service delivery
system; provide expert assistance in mediation process; provide expert testimony and assistance in failed
mediation trial matters, conducted staffing and suicide prevention assessment. (Retained by defendant,
report and trial testimony)

Disability Rights Florida, Inc. v Julie Jones, Secretary Florida Department of Corrections, et al. (2016-
2017) Consulting expert to plaintiffs to conduct assessments of the inpatient units at all facilities except
for Dade Correctional Institution and develop recommendations on issues of mental health treatment,
staffing, training and quality improvement. U.S. District Court, middle District of Florida. (Retained by
plaintiff, report)

Walker v Wall, Director, Rhode Island Department of Corrections et al. (February 2016) Evaluated
adequacy of care in post-PREA incident. Provided deposition testimony. U.S. District Court, District of
Rhode Island. (Retained by defendant, report and deposition testimony).
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 26 of 57


                                   HENRY A. DLUGACZ
                                   99 Park Avenue, 26/PH
                                    New York, N.Y. 10016
                                 212/490-0400; 646/346.0646
                                    hdlugacz@blhny.com

EDUCATION
Juris Doctor, New York Law School 1991 cum laude
Moot Court Certificate of Honor; Notes & Comments Editor, Human Rights Journal

Master of Social Work, Hunter College School of Social Work 1981

Bachelors of Art, Queens College, 1979 cum laude
Departmental honors; honors program in the study of the Humanities

CURRENT APPOINTMENTS

2009-         Partner, Beldock, Levine & Hoffman LLP, New York, N.Y.

2007-         Expert, Correctional Mental Health
              Coleman vs. Schwarzenegger, 912 F. Supp. 1282 (E.D. Cal. 1995)
              United States District Court, Eastern California
              Member of Special Master’s expert panel in remedial phase of class action lawsuit
              involving mental health care in entire California prison system and portions of the
              Department of State Hospitals.

2003-         Compliance Monitor, Brad H. et al. v City of New York, et al. 117882/99
              Supreme Court, State of New York, County of New York
              One of two court-appointed monitors monitoring compliance with
              Stipulation involving reentry planning for inmates with mental disabilities
              for entire New York City jail system including hospital forensic units.

1997-         Assistant Clinical Professor of Psychiatry & Behavioral Science
              New York Medical College, Valhalla, N.Y.
              Until mid-2010 core faculty in teaching hospital-based forensic psychiatry
              fellowship program: correctional mental health, forensic issues; didactic training;
              evaluation; expert witness training; currently on voluntary faculty.
1993-         Court Evaluator and Guardian, New York State Supreme Court
              Certified by Association of the Bar of the City of New York. Appointed by
              judges to perform independent evaluations of alleged incapacitated persons;
              appointed to serve as guardian.

EXPERIENCE

2000-2018     Mediator
              United States District Court for the Eastern District of New York
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 27 of 57


             Mediation and Arbitration Panel for Federal-Court annexed mediation. Appointed
             to “Superstorm Sandy” Mediation Panel.

2017         Consulting Expert, Correctional Mental Health
             Disabilities Rights Maryland, Baltimore, Maryland
             Guided site visit of North Branch Correctional Institution, the state’s
             “Super-Max” prison; assisted in preparation of report.

2014-2015    Assistant Monitor
             Rasho et al. vs. Walker et al. Case No. 07-1298
             United States District Court Central District of Illinois
             Assisted in court-appointed monitoring of class action lawsuit involving mental
             health care in entire Illinois prison system.

2002- 2014   Adjunct Professor of Law, New York Law School, N.Y., N.Y.
             (Mentor-Professor 2002-2006, Adjunct Professor 2006-2014)
             Co-taught in Nicaragua on State Department grant. Co-created
             interdisciplinary course on Mental Health Issues in Jails and Prisons.

2012         Expert Consultant, Mentally Disordered Offenders
             Mental Disabilities Rights International/American Bar Association Rule of
             Law Initiative, Mexico City, Mexico

2012         Consulting Expert, Correctional Mental Health
             Bureau of Corrections, US Virgin Islands (St. Croix)
             USA v. Virgin Islands et al. No 86-265 (D.V.I.)
             Conducted bureau’s “self-assessment” of correctional mental health system.

1993-2010    Private consulting, monitoring and legal practice
             Focused on mental health; corrections; court monitoring of complex
             litigations; mediation; forensic and disabilities issues; health-care.
             Regularly tried cases in Mental Hygiene Parts of Kings County and New
             York County Supreme Court; appointed as guardian and independent Court
              Evaluator in guardianship proceedings.


2000-2010    Private Counsel, Mental Health and Healthcare
             St. Vincent’s Catholic Medical Center, N.Y., N.Y.
             Represented hospital in mental hygiene hearings in New
             York State Supreme Court, retention, treatment over objection,
             guardianships. Advised and conducted negotiations on contracts,
             student affiliation, and clinical research agreements.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 28 of 57


2007-2010   Expert, Correctional Mental Health, New Mexico Protection & Advocacy/New
            Mexico ACLU/Bazelon Center
            Bravo et al v Board of Commissioners of Dona Ana County et al.
            United State District Court for the District of New Mexico
            Inspected jail, assessed mental health care, recommended remediation; active
            participation in successful settlement negotiations of federal class action lawsuit
            involving mental health care and reentry planning

2009        Invited Witness, Correctional Mental Health and Reentry
            New Jersey General Assembly, Trenton, New Jersey
            Invited to testify at hearings conducted by the Majority Leader. Testified on
            correctional mental health and reentry planning.

2007-2009   Expert Consultant, Correctional Mental Health
            Hadix v. Caruso, No. 4:92-CV-00110-RAE
            United State District Court, Western District of Michigan
            Mental Health Consultant to the Office of the Independent Medical Monitor in
            class action lawsuit involving health and mental health care.

2002-2008   Founding Co-Chair, New York State Bar Association, Albany, N.Y.
            Committee on Mental Health Issues of Healthcare Law Section

2005-2006   Mediator, Pierce County et al v State of Washington et al, (03-2-00918-8)
            Superior Court, Thurston County, Washington State
            Co-mediated settlement of complex class action lawsuit with multiple
            public and private parties involving funding, discharge planning, and
            community mental health treatment issues. Appointed by court on consent
            of the parties as mediator of discharge-planning aspects of settlement.

2001-2006   Adjunct Professor of Law
            St. John’s University School of Law, Queens New York
            Taught law school seminar on mental health law.

   2005     Invited Witness
            New York State Assembly, Albany, New York
            Invited to testify in hearings before three Assembly Committees
            concerning enactment of civil commitment statute for sex offenders.

   2005     Expert Trainer
            European Court of Human Rights/ Mental Disability Advocacy Center
            Council of Europe, Strasbourg, France
            Under auspices of the Council of Europe, Court of Human
            Rights & MDAC conducted training for lawyers on multi-disciplinary support
            during litigation for clients with mental disabilities
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 29 of 57


2001-2005    Federal Court Monitor/Expert Consultant
             Rust et al. v. Western State Hospital, et al. (C00-5749)
             Western District of Washington
             Federal class-action litigation involving state forensic
             hospital. Was lead expert for plaintiffs; later appointed as one of two court
             monitors to report on and assist in the attainment of compliance with order
             involving active treatment, treatment planning, discharge plans, patient risk
             assessment, staffing levels, physical plant issues, hospital census.

2002         Contributor/Reviewer, American Public Health Association, Task Force
             Standards for Health Services in Correctional Institutions

2001         Expert Consultant
             Mental Disability Rights International, Washington, D.C.
             Conducted inspections of facilities and training in Mexico City.

2000- 2001   Expert Consultant Corrections (Mental Health and Generalist)
             PricewaterhouseCoopers, Fair Lakes, Virginia
             As part of multidisciplinary team, evaluated correctional facilities pursuant to
             agreement with the United States Department of Justice, US Marshall Service and
             Immigration and Naturalization Service.

2000- 2001   Expert Consultant/Correctional Mental Health
             Council of State Governments, New York, N.Y.
             Consultant to corrections work group of interdisciplinary project
             regarding persons with mental disabilities in the criminal justice system.
             Worked with State Senators, corrections and mental health commissioners,
             service providers and advocates.

             Expert and Mediator, Correctional Mental Health
             Duran et al v King et al, (77-0721JB)
             Federal Court, District of New Mexico
             For Special Master, led team in the monitoring mental health aspects of Consent
             Decree in complex, class action lawsuit involving the entire state’s prison system:
             Assessed quality of care, referral to appropriate levels of care, credentialing of staff,
             development of criteria for placement in segregation, evaluation of Quality
             Improvement Plan, suicide prevention, postmortem reviews, policies, and
             procedures; development of Corrective Action Plans. Co-mediated and monitored
             termination plan.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 30 of 57


1989-1998   Director of Mental Health Services & Acting Assistant Program Director of
            Healthcare Service
            Saint Vincents Hospital Correctional Health Program, N.Y., N.Y.
            (Director of Mental Health 1989-1998;
            Acting Assistant Program Director 1996-1998)
            As Acting Assistant Program Director, assisted in directing all aspects of NCCHC
            & Joint Commission accredited, multi-site, ambulatory health care program;
            administrative oversight department heads including medical, radiology, nursing,
            dental, and dialysis service at same time ran entire mental health service.
            As Mental Health Director, developed, implemented and directed entire
            multi-site JCAHO and NCCHC accredited correctional mental health
            program; developed and conducted CQI program; recruitment and
            evaluation of all psychiatrists, psychologists and social workers;
            developed policies and procedures; oversaw clinical care; conducted post-mortem
            reviews; implemented new programs such as: family and group therapy services;
            discharge planning services; developed screening and assessment protocols and
            instruments, and suicide prevention protocols.

1997-1998   Consultant
            American Psychological Association, Washington, D.C.

1992-1994   Law Clerk
            Saint Vincents Hospital, Department of Legal Affairs, N.Y., N.Y.

1987-1989   Mental Health Unit Chief
            Montefiore Medical Center/Rikers Island Health Service, Bronx, N.Y.
            Direct responsibility for all aspects of mental health clinic in NYC jail-
            system’s busiest intake facility; supervision of all mental health staff;
            decisions regarding appropriate levels of care; implemented new programs
            such as orientation screening; group therapy; inmate suicide prevention
            aide and correction officer training.
1987-1989   Recruitment and Education Coordinator
            Montefiore Medical Center/ Rikers Island Health Service, Bronx, N.Y.
            Actively involved in most aspects of central office activities for entire
            Rikers Island mental health program including program development,
            research, development of evaluation instruments. In charge of recruitment
            and screening of medical and non-medical mental health staff.
            Developed on-going training programs, and retention activities.

1983-1987   Clinical Social Worker
            Montefiore Medical Center/Rikers Island Health Service, Bronx, N.Y.
            Assessment, crisis intervention, short-term individual and group treatment
            of detainee population. Conducted assessment of thousands of individuals:
            decisions regarding appropriate level of care, and suicide risk level.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 31 of 57


1981- 1983     Clinical Social Worker
               Mount Sinai Services (Hospital Female Forensic Unit), Elmhurst, N.Y.
               Multi-disciplinary treatment/evaluation team member; individual and
               family therapy; aided with competency to stand trial evaluations.
               Maintained on-going caseload in outpatient psychiatry clinic; covered
               Psychiatric Emergency Room.


PUBLICATIONS

      Books:

      Lawyering Skills in the Representation of Persons with Mental Disabilities, 2006,
      Carolina Academic Press, M. Perlin, K. Gould, Cohen, H. Dlugacz & R. Friedman

      Mental Health Issues in Jails and Prisons, 2008, Carolina Academic Press
      Michael L. Perlin & Henry A. Dlugacz

      Competence in Criminal and Civil Law: From Legal Theory to Clinical
      Applications, 2008, John Wiley
      Michael L. Perlin, Pamela Champine, Henry A. Dlugacz & Mary Connell

      Re-Entry Planning for Offenders with Mental Disorders: Policy and Practice,
      2010, Civic Research Institute Henry A. Dlugacz (Editor)

      Re-Entry Planning for Offenders with Mental Disorders: Policy and Practice,
      Volume II, 2015 Civic Research Institute Henry A. Dlugacz (Editor)

      Book Chapters:

      Liability Management and the Correctional Psychiatrist: A Review of Key Considerations,
      Correctional Psychiatry: Practice Guidelines and Strategies, (Henry A. Dlugacz &
      Julie Y. Low) (Ole J. Thienhaus and Melissa Piasecki, eds. 2007, Civic Research Institute)

      A Continuum of Care for Adults with Mental Illness Leaving Jail and prison: A review of
      essential reentry elements (Henry A. Dlugacz, Nahama Broner, Stacy S. Lamon),
      Correctional Psychiatry: Practice Guidelines and Strategies, (Ole J. Thienhaus and
      Melissa Piasecki, eds.) 2007, Civic Research Institute)

      Clinically Oriented Reentry Planning in Correctional Settings, Handbook of
      Correctional Mental Health Second Edition, (Charles L. Scott Ed) 2010, American
      Psychiatric Publishing) (Dlugacz, H. & Roskes, E.)

      The Criminal Justice System and Offenders Placed in an Outpatient Setting,
      Handbook of Correctional Mental Health Second Edition, (Charles L. Scott Ed) 2010,
      American Psychiatric Publishing) (Roskes, E., Cooksey, C., Lipford, S., Dlugacz, H.)
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 32 of 57



  Ethical Issues in Correctional Psychiatry in the United States, Ethical Issues in Prison
  Psychiatry (Konrad, Norbert; Völlm, Birgit; Weisstub, D.N. (Eds.), Springer Publishing,
  International Library of Ethics, Law, and the New Medicine, Vol. 46 2013 (Dlugacz, H.,
  Low, J., Wimmer, C., Knox, L.)

  Community Reentry, Oxford Textbook of Correctional Psychiatry, Trestman, R,
  Metzner, J., Appelbaum, K, Eds. 2015 Oxford University Press (H. Dlugacz)

  Effective Non-Litigation Advocacy for Incarcerated Clients with Mental Disabilities,
  Representing People with Mental Disabilities: A Practical Guide, K. Kelley Ed 2018
  American Bar Association (H. Dlugacz)

  Journals Edited:

  Special Editor, New York State Bar Association Health Law Journal, Special Issue on
  Mental Health, Spring, 2006.

  Articles:

  United States v. Charters: A Case in Two Acts: In Search of a Middle Ground 7 New
  York L. Sch. J. of Human Rights 311 (1990). (Dlugacz, H.)

  Riggins v. Nevada: Towards a Unified Standard for a Prisoner’s Right to Refuse
  Medication?, 17 Law and Psychology Review 41 (1993). (Dlugacz, H.)

  Out-Patient Commitment: Some Thoughts on Promoting a Meaningful Dialogue 53 New
  York L. Sch. L. Rev. 79 (2009). (Dlugacz, H.)

  It’s Doom Alone That Counts: Can International Human Rights Law Be An
  Effective Source of Rights in Correctional Conditions Litigation? Special Edition
  on Correctional Mental Health 27 Behavioral Sciences and Law (2009) (Perlin, M. &
  Dlugacz, H.)

  The Ethics of Representing Clients with Limited Capacity in Guardianship Proceedings,
  The Saint Louis University Journal of Health Law & Policy (Dlugacz, H. & Wimmer,
  C.) Saint Louis University Journal of Health Law & Policy Vol. 4 Issue 2, 2011

  The Legal Aspects of Administering Antipsychotic Medications to Jail and Prison
  Inmates, (Dlugacz, H. & Wimmer, C.) Special Issue of the International Journal of Law
  and Psychiatry on "Prisons and Mental Health” May-Aug; 36(3-4):213-28 2013

  Correctional Mental Health in the United States, Dlugacz, H., International Journal of
  Prisoner Health Vol. 10 No. 1 pp. 3-26 2014
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 33 of 57


       The Reach and Limitation of the ADA and its Integration Mandate: Potential
       Implications for the Successful Reentry of Individuals with Mental Disabilities in a
       Correctional Population,, Dlugacz, H., & Droubi, L., Behavioral Sciences and Law Vol.
       35 p 135 2017

       Custodial Suicide and Class Action Remedies: Current Obstacles and Future Directions,
       Dlugacz, H., Droubi, L., Gallagher, M., Behavioral Sciences and Law, Accepted for
       Publication

       Encyclopedia Entries

       Legal Dimension of Mental Health, Encyclopedia of Mental Health 2nd Edition,
       Howard Friedman, Ed. Elsevier, Dlugacz, H., Wimmer, C.

ACADEMIC

2017          Invited Speaker, Columbia University Medical Center, Division of Law, Ethics,
              and Psychiatry, Department of Psychiatry, N.Y., N.Y.

2013          Invited Keynote Speaker, University of Texas, Brownsville, Texas

2012          Invited Lecturer, Benjamin N. Cardozo School of Law, N.Y., N.Y.

2011          Invited Lecturer, University of Maryland Schools of Medicine, Law and Social
              Work, Baltimore, MD

2011          Invited Lecturer, Association of American Law Schools, S.F., CA.

2010          Invited Lecturer, Benjamin N. Cardozo School of Law, N.Y., N.Y.

2009-2010     Invited Reviewer, International Journal of Prison Health

2007-2008     Invited Reviewer, John Wiley & Sons, Inc. Reviewed book proposals.

2006         Invited Lecturer, New York State Judicial Institute
             Mental Hygiene Legal Services, First and Second Appellate Divisions

2006          Invited Reviewer, Journal of the International Academy of Law and
              Mental Health

2005          Faculty Member and Co-program Chair
              New York State Bar Association, Continuing Legal Education Program
              on Mental Health Courts

2005          Invited Lecturer, Columbia University Mailman School of Public
              Health, New York, New York
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 34 of 57



2003-2011     Instructor for Mediation Exercise, New York University School of Law, New
              York, New York (on annual, volunteer basis)

2002          Invited Lecturer, New York University School of Law, N.Y., N.Y.

2002          Moot Court Judge, New York Law School, N.Y., N.Y.

2000          Invited Lecturer, St. John’s University School of Law, Queens, N.Y.

1999          Adjunct Assistant Professor
              Fordham University Graduate School of Social Service, N.Y.C.

1998-1999    Field Work Instructor
             Fordham University School of Social Work, N.Y., N.Y.

1993-1994     Lecturer, New York University Graduate School of Social Work, N.Y.C.

1992-1994     Attorney-Mentor, New York Law School, N.Y., N.Y.

1993          Invited Lecturer, New York University School of Social Work, N.Y.C.

1990          Invited Lecturer, New York University School of Medicine, N.Y., N.Y.

1987-1991     Research Assistant New York Law School, Professor Michael Perlin

1988-1990     Invited Lecturer, New York Law School, N.Y., N.Y.

1988          Invited Lecturer, Hofstra University, N.Y. Hempstead, N.Y.

1984-1985     Field Work Instructor, Hunter College School of Social Work, N.Y.C.


Presentations: Legal, Policy, Administrative, Clinical Issues in Mental Health Care

Speaker and Panelist, American Bar Association Webinar, February 2020

Speaker and Panelist, American Psychiatric Association Mental Health Services Meeting, New
York, N.Y. October 2019

Invited Speaker, Oklahoma Department of Human Services, The Practice and Policy Lecture
Series, Oklahoma City, OK August 2014

Invited Speaker, American Psychological Association/American Bar Association Joint
Conference on Violence, Washington DC May 2014
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 35 of 57


Invited Speaker and Discussant, New York State Psychological Association Forensic Division
Conference on Violence Risk Assessment, New York, N.Y. Sept. 2013

Invited by the New York State Commission on Quality of Care to participate in a Roundtable
discussion on New York State’s “Olmstead Plan” Albany New York 2014)

33rd International Congress on Law and Mental Health, Amsterdam, Netherlands July 2013

Invited Speaker, American Public Health Association, Washington, D.C. November, 2011

Invited Speaker, Association of the Bar of the City of New York, N.Y. Continuing Legal
Education Program on representation of clients with diminished capacity, November, 2011

32rd International Congress on Law and Mental Health, Humboldt University, Berlin, Germany
July, 2011

31nd International Congress on Law and Mental Health, New York University School of Law,
New York, N.Y., June 2009 (paper presented by co-author)

30th International Congress on Law and Mental Health, University of Padua, Padua, Italy, June
2007

Continuing Legal Education Seminar, conducted for Criminal Court Judges of the Manhattan
Criminal Court, Brooklyn, N.Y., April, 2007

Lincoln Hospital, Department of Psychiatry, Grand Rounds, November, 2006

New York State Assembly Roundtable on Criminal Penalties and Legislation on Civil
Commitment of Sex Offenders. (participant) July, 2005

29th Congres International de Droit et de Santé Mentale/Laboratoire d’Ethique Medicale et de
Sante Publique/Faculte de Medecine de Necker, Universite Rene Descartes (International
Congress on Law and Mental Health) Paris, France, July 2005

XII World Congress of Psychiatry, Yokohama, Japan, August, 2002

National Association of Developmental Disabilities, New Orleans, Louisiana, October 2001
(paper was presented by a colleague)

XXV Congres International de Droit et de Sante Mentale (International Congress on Law and
Mental Health) University of Siena, Siena, Italy July 2000

American Psychology-Law Society and the European Association of Psychology and Law,
Trinity College, Dublin, Ireland, July 1999
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 36 of 57


XXIII Congres International de Droit et de Santé Mentale/Laboratoire d’Ethique Medicale et de
Sante Publique/Faculte de Medecine de Necker, Universite Rene Descartes (International
Congress on Law and Mental Health) Paris, France, June 1998

New York University, Annual Forensic Mental Health Conference, NY, NY, June, 1998;

Saint Vincents Hospital, Department of Psychiatry Grand Rounds, NY, NY April,1998

Saint Barnabas Hospital, Correctional Health Affiliate, Grand Rounds, Rikers Island, NY, March
1998

American Psychological Association. Annual Meeting, August 1994

Annual Meeting American Academy of Psychiatry and Law, Orlando, Florida, October 1991
(paper profiled in the Psychiatric News, November 15, 1991)

American Psychiatric Association Annual Meeting, New York, N.Y. May 1990

Orthopsychiatric Annual Meeting, Miami, Florida, April 1990

Annual Meeting of the American Group Therapy Assn., Boston, Mass, February 1990
American Public Health Assn. Annual Meeting, Chicago, Ill., October 1989
COMMITTEE MEMBERSHIPS AND ADVISORY BOARDS (past and current)

Association of the Bar of the City of New York, Committee on Legal Issues Affecting People
with Disabilities; New York State Bar Association, Dispute Resolution Section; New York State
Bar Association, Health Law Section: Founding Co-Chair, Special Committee on Mental Health;
Member of Executive Committee; Association of the Bar of the City of New York, Problems of
the Mentally Ill; sub-committee on conditions in Prisons; New York State Bar Assn., Committee
to Confer with the Medical Society of the State of N.Y.; Committee on Public Health; New York
Law School, Advisory Board on Scholarly Publications; Saint Vincent’s Hospital and Medical
Center of N.Y., Hospital-wide Counsel on Domestic Violence; New York Health and Hospitals
Corporation, City-wide Committee on Jail-based Mental Health Services; New York City
Department of Mental Health, State-wide Forensic Mental Health Task-force; Advisory Board
on the Formation of the New York City Links Program; Advisory Board, Friends of Island
Academy, Juvenile NYC Link Program; Reviewer of Articles, International Journal of Prisoner’s
Health.

LICENSES, CERTIFICATIONS, ADMISSIONS, RECOGNITIONS

Attorney admitted to practice law in the Courts of the State of New York (First Department) and
in the Federal Courts of the Southern & Eastern Districts of New York. Accredited for
preparation, presentation and prosecution of claims for veterans benefits before the Department
of Veterans Affairs (not current).
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 37 of 57


Social Worker Licensed Social Worker, New York State Department of Education

Court Evaluator and Guardian: certified under Article 81 of the New York State Mental
Hygiene Law, Office of Court Administration of the State of New York. Trained by the
Association of the Bar of the City of New York.

Mediator Advanced Training in Mediation: United States District Court for the Eastern District
of New York; The Center for Mediation in Law, N.Y., N.Y. Additional training in the Mediation
of Bio-Ethical Disputes (Center for Health Law and Ethics, University of New Mexico, Division
of Bioethics, Montefiore Medical Center/Albert Einstein College of Medicine and the United
Hospital Fund of New York); Mediation of the Fair Labor Standards Act, The Federal Bar
Association, Cornell University Labor and Employment Law Program, Federal Court Eastern
District of New York

“Super Lawyer” 2012-2020: New York City Metro under Health Law category

LANGUAGES
Conversational Spanish: Studied in Mexico, certificate awarded: Instituto de Estudios de
America Latina, August, 1981, Cuernavaca, Mexico

REFERENCES: Available upon request
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 38 of 57




                                  Maria Masotta, Psy.D.
                                Licensed in MA #8411 and CT #003747
                                     maria@drmariamasotta.com
                                      www.drmariamasotta.com
                                   P.O. Box 36, Rockfall, CT 06481
                                            203-747-4443




                                           Education

               University of Massachusetts Medical School, Law and Psychiatry Program,
               Worcester, Massachusetts, Certificate Program in Forensic Mental Health
               (8/31/06)

Psy.D.         Nova Southeastern University – Fort Lauderdale, Florida
               Clinical Psychology with a Specialization in Forensic Psychology (8/97-8/02)

M.S.           Nova Southeastern University – Fort Lauderdale, Florida (8/97-6/99)
               Clinical Psychology

B.A.           Hartwick College – Oneonta, New York (8/93-12/96)
               Major in Psychology



                                    Clinical Experience
Consultant – Miami Dade County Corrections and Rehabilitation Department (MDCR) - (6/18-
present). MDCR is large jail system that incarcerates over 5,000 detainees. Provide clinical
consultation to MDCR healthcare and custody leadership personnel to assist with compliance with
a Department of Justice Consent Agreement.

Contractor – Department of Homeland Security/Civil Rights and Civil Liberties – (4/17-present).
Conduct assessment of behavioral health programs in detention centers that detain Immigration
and Customs Enforcement (ICE) detainees. This includes a review of policies and procedures,
interviews with detainees and staff and review of relevant documentation. Analyses, conclusions
and recommendations are provided via a comprehensive summary report.

Court Appointed Expert, Correctional Mental Health (8/14- present). United States District
Court of the Eastern District of California – Ordered by Honorable Lawrence K. Karlton, Senior
District Judge, for a class action lawsuit, Coleman et. al vs. Brown et. al. As a member of a multi-
disciplinary team, provide expert consultation to the Special Master, Mathew A. Lopes, Esq., as
part of an ongoing monitoring process of the California Department of Corrections and
Rehabilitation and Department of State Hospitals mental health system.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 39 of 57



Forensic Psychologist – FHS/MHM (5/13-8/17) Worcester District Court Clinic – Worcester,
Massachusetts (Center for Health and Development (2/07-12/10) Conduct court-ordered forensic
evaluations for central Massachusetts courts. Evaluations include involuntary commitment for
psychiatric treatment, commitment for substance abuse, aid-in-sentencing, competency to stand
trial and criminal responsibility.

Clinical Psychologist – MedOptions of Massachusetts (10/12-1/15). Provide psycho-diagnostic
evaluations, behavioral management, psychological testing, guardianship evaluations and
psychotherapy to individuals residing in nursing homes for short- term rehabilitation or long-term
care. Psychological issues range from mild to severe dementia, loss/grief, substance abuse and
serious and persistent mental illness.

Psychologist – MHM Correctional Services, Inc – Massachusetts Treatment Center, Bridgewater,
Massachusetts. (8/12-10/12). Provide treatment planning, individual psychotherapy and crisis
intervention to incarcerated men who have been convicted of a sexual offense or have been civilly
committed as a Sexually Dangerous Person.

Regional Clinical Director/Regional Comprehensive Quality Improvement Manager – MHM
Correctional Services, Inc –Regional Office – Norton, Massachusetts (3/12-8/12). Provide
clinical support, leadership and supervision to clinical staff throughout the mental health prison
programs in Massachusetts. Respond to inmate grievance appeals. Provide clinical support for
Department of Mental Health segregation audits and Department of Corrections quarterly meetings
at various prisons. Provide clinical consultation to mental health and correctional staff in the
management of mentally ill inmates. Coordinate with the Department of Corrections Training
Academy and mental health staff to schedule annual suicide prevention training. Oversee quality
improvement activities including staff credentialing and peer reviews.

Senior Clinical Operations Specialist – MHM Correctional Services, Inc. (10/10 –3/12) This
position required travel throughout the United States approximately 50% of the time to provide
training and clinical consultation to mental health staff in the management of inmates with severe
and persistent mental illness and significant self-injurious behavior. Assist in the development of
behavior management treatment plans. Assist in the implementation of clinical programming and
policies. Develop staff training, clinical guidelines and group psychotherapy protocols. Conduct
clinical audits to ensure contract compliance. Co-facilitate a company-wide conference call
focusing on the gender responsive needs of female offenders.

Mental Health Director – MHM/Forensic Health Services - Massachusetts Correctional Institute-
Framingham- Framingham, Massachusetts (7/07- 9/10) Supervise multidisciplinary team of social
workers, psychologist, and psychiatrists who provide counseling and crisis intervention services
to incarcerated women. Collaborate with correctional and medical personnel in developing
treatment plans for women to assist in their ability to manage the penal environment and make
recommendations in respect to disciplinary issues. Serve as the Chief Psychologist for Department
of Corrections/MHM system-wide psychologists. On-call for after hours crisis intervention for
medical and security personnel. Provide individual, group psychotherapy and crisis intervention
serves to incarcerated women.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 40 of 57


Staff Psychologist- UMASS Correctional Health- Massachusetts Correctional Institute-
Framingham – Framingham, Massachusetts (9/02 – 2/06, 11/06 – 7/07) Serve as designated back-
up for mental health director in periods of absence, provide on-site and off-site coverage. Provide
treatment planning, individual and group psychotherapy to incarcerated women who are awaiting
trial or sentenced for a wide variety of misdemeanor and felony convictions. Treatment typically
addresses adjustment issues, trauma history, substance abuse, domestic violence and family
discord. Additional responsibilities include conducting intake evaluations, psychological testing,
and assessing the mental health status of women housed in segregation. Provide crisis counseling
and assess and monitor women who are acutely at risk of harm to themselves or others. Supervise
UMASS pre-doctoral clinical psychology interns. Attend and participate in daily triage meetings,
educate and consult with corrections staff as indicated. Served as the mental health liaison for the
Prison Pup Partnership program, which involves selection of inmates and ongoing evaluation of
fitness to serve as a handler, as well as facilitating team-building activities. Developed and co-
facilitated intern seminar for master’s level interns on various clinical issues. Created
administrative forms to facilitate communication between court personnel and prison mental health
staff; to document group treatment; to assist with crisis assessment; and to aid in compliance of
documentation of clinical issues for quarterly audits. Created and maintained monthly award for
clinical excellence for mental health staff. Coordinate monthly crisis coverage schedule. Facilitate
monthly staff meeting and quarterly full-day staff seminar. Maintain security of psychological
testing materials and assign cases to peers. Developed and facilitate case conferences for
challenging clinical cases. Serve as the mental health representative for the institution’s training
committee and provide weekly training to correctional officers regarding mental health issues.
Organized fund raiser for institutional staff, collected and donated money to victims of the 2004
Tsunami.

Independent Contractor – MHM/Forensic Health Services, Worcester County (5/06 – present).
Conduct pre-arraignment evaluations pursuant to M.G.L. Chapter 123, Section 18(a). Evaluations
are conducted after-hours on an on-call basis for detainees deemed to be experiencing a psychiatric
emergency.

Independent Contractor – University of Massachusetts Medical School (10/1/06 – 11/29/06) –
Conduct psychological testing at Souza Baranowski Correctional Center, a maximum security
penal institution for men.

Forensic Psychologist – Center for Health and Development, Fitchburg District Court Clinic –
Fitchburg, Massachusetts (2/06 – 11/06) Conduct court-ordered forensic evaluations for central
Massachusetts courts. Evaluations include involuntary commitment for psychiatric treatment,
commitment for substance abuse, aid-in-sentencing, competency to stand trial and criminal
responsibility.

Psychology Intern- University of Massachusetts Medical School/Worcester State Hospital –
Worcester, Massachusetts (9/01- 8/02) Attended seminars on Neuropsychology, Substance
Abuse, Malingering, and Psychopharmacology. Attended Law and Psychiatry Rounds and Grand
Rounds. Rotations included: Child Family Forensic Center, Outpatient Psychiatry Service-Anger
Management Program, Community Healthlink – Homeless Outreach Assistance Program, and
Bridgewater State Hospital – Maximum Security Unit. Supervised by: Jack Terry, Ph.D., Bill
Warnken, Psy.D., ABPP, Anne Johnson, Ph.D., David Holtzen, Ph.D, Linda Cavallero, Ph.D.,
Gerri Fuhrman, Ph.D., Gregg Januszewski Psy.D., and Alan Rosenbaum, Ph.D .
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 41 of 57



Bridgewater State Hospital – Maximum Security Unit – As a member of the multidisciplinary
treatment team, provided therapeutic services to patients. Co-facilitated a unit based violence
prevention group and provided individual therapy to patients diagnoses included Schizophrenia,
Bipolar Disorder, Borderline Personality Disorder, and Mood Disorder NOS. Evaluated a patient
diagnosed with Bipolar Disorder and Borderline Personality Disorder for recommitment and wrote
the recommitment evaluation. Conducted psychological testing with patients and communicated
results to treatment team.

 Massachusetts Correctional Institute-Framingham – Served as a Primary Care Clinician for female
inmates, designed treatment plans, and provided weekly therapy. Diagnoses included Major
Depression, Borderline Personality Disorder, ands Post-Traumatic Stress Disorder. Conducted
psychological testing with inmates and communicated results to referral source.

Child Family Forensic Center – Conducted psychological evaluations with families referred by the
Worcester Probate and Family Court. Assessed inter-parental conflict, domestic violence,
substance abuse, and mental health history and made visitation and custody recommendations.
Evaluation included an interview with both parents and children and collateral contacts as deemed
appropriate. Appointed and served as a Guardian ad Litem to determine the best interests of the
child. Evaluation included numerous interviews of both parents and child, review of collateral
records, and collateral contacts.

Outpatient Psychiatry Service – Anger Management Program – Conducted intakes for anger
management program. Co-facilitated a men’s anger management group and women’s anger
management group. Many of the group members were involved in domestic violence and are
referred by the Worcester District Court.

Community Healthlink – Homeless Outreach Assistance Program - Conducted psychological
testing with homeless clients as referred by the treatment team. Communicate results to the
treatment team.

Psychology Trainee – Public Defender’s Office, Broward County Courthouse – Fort Lauderdale,
Florida (8/99-9/00). Conducted full battery psychological evaluations with inmates with violent
felony charges. Communicated results to attorneys and peers during case conference. In addition,
assisted with competency and sanity evaluations and conducted an evaluation to determine
competency to stand trial with an individual with a felony charge. Rotated through: Broward
County Main Jail, Broward County Mental Health Court, Juvenile Detention Center, and Crisis
Street Stabilization Unit. Supervisors: Lenore Walker, Ed.D. ABPP, David Shapiro, Ph.D., Hilda
Besner, Ph.D., Michael Brannon, Psy.D., and Ross Seligson, Ph.D.

Broward County Main Jail- Evaluated approximately 134 detainees arrested for misdemeanor
charges to assess for the presence of mental illness. Detainees willing to seek mental health
treatment were qualified for Mental Health Court. Made recommendations through consultation
with Public Defender and testified as necessary. Qualified as an expert by magistrate on duty.

Broward County Mental Health Court- Court specializes in mental health treatment for individuals
that committed misdemeanor offenses. Conducted approximately 107 brief psychological
assessments with detainee’s including evaluation of competency to proceed, risk assessment,
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 42 of 57


mental status, psychosocial history, treatment compliance, and treatment and placement needs.
Made recommendations to the Public Defender and provided testimony as needed to Honorable
Judge Ginger Lerner-Wren. Qualified to as an expert to provide testimony.

Juvenile Detention Center- Evaluated approximately 29 female adolescents for competency to
proceed and a wide range of factors including educational needs, previous delinquent behavior,
medical concerns, mental health history, family issues, and history of abuse. Juveniles ranged
from 12-17 years of age, representing a wide range of ethnic and cultural backgrounds.
Recommendations provided to Public Defender and Legal Aid attorney assisting the adolescents
with civil and legal needs.

Crisis Street Stabilization Unit- Facility is an inpatient psychiatric hospital, primarily providing
services for indigent patients. Conducted approximately 38 risk assessment evaluations with
involuntarily hospitalized patients. Assessment of ability to care for self and potential for harm to
self or others, despite a wide range of psychotic diagnoses, mood disorders, and dual diagnosis
issues, was of primary concern. Made dangerousness recommendations to the Public Defender.

Psychology Trainee - Nova Community Clinic for Older Adults (NCCOA), Nova Southeastern
University Community Mental Health Center - Fort Lauderdale, Florida (6/98-4/99). NCCOA is a
specialty clinic within the Community Mental Health Center that serves clients ages 55 and older.
Provided outpatient cognitive-behavioral individual and group psychotherapy, targeting symptoms
of depression and anxiety disorders. Duties consisted of treatment planning, medical record,
weekly supervision, case presentations, crisis intervention, case presentations, and attending a bi-
monthly Cognitive-Behavioral Seminar. Intake evaluations included administration and
interpretation of the Structured Clinical Interview for DSM- IV, Mini-Mental Status Exam, Beck
Anxiety Inventory, Geriatric Depression Scale, Wolpe Lazarus Assertiveness Scale, and selected
subtests from the Wechsler Adult Intelligence Scale-Revised and Wechsler Memory Scale-
Revised. Supervisor, William Kelleher, Ph.D.

Forensic Psychology Assistant - The Institute for Behavioral Sciences and the Law - Plantation,
Florida (9/00-12/00). This is a private practice that provides both clinical and forensic evaluations.
Assisted with psychological evaluations (WAIS-III Rorschach, MMPI-II MCMI-III) and
conducted clinical interviews with detainee's pending trial for competency, downward departure,
and substance abuse evaluations. Supervisor, Michael Brannon, Psy.D.

Therapist - Broward Partnership for the Homeless Incorporated - Fort Lauderdale, Florida (7/99-
6/01). Broward County funded position for one Nova Southeastern student to provide on-site
psychological evaluations, crisis intervention, and outpatient therapy, with adults, children, and
families residing at the shelter. Group psychotherapy was also conducted in a psycho-educational
format focusing on goal achievement and parenting skills. Individuals have presented with a
variety of Axis I and Axis II disorders including depression, anxiety, suicidal behavior, bipolar
disorder, psychotic disorders, social skills deficits, and substance abuse. Other duties consisted of
documentation in medical record, weekly supervision, treatment planning, consultation with Case
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 43 of 57


Management staff and facilitating educational seminars with Residential Coordinator staff.
Supervisor, Ana Martinez, Psy.D.

Therapist - Brown Schools of Florida at Sunrise - Weston, Florida (8/99-12/99). Program is a
residential treatment facility for emotionally disturbed adolescents. Provided group psychotherapy
several times a week and conducted psychosocial evaluations. Other duties included treatment
planning, documentation, crisis intervention, and consultation with the clinical team. Supervisor,
Andrew Cutler, M.S.W.

Psychological Consultant - Family Assessment Center, The Brown Schools of Florida - Fort
Lauderdale, Florida (2/99-5/99). Program is an emergency shelter that houses children and
adolescents that have been detained by the Department of Children and Families. Conducted
mental health screenings and psychological evaluations to assess the child's mental health and
made placement recommendations to the Broward County Court System and Department of
Children and Families. Provided crisis intervention. Supervisor, Michael Brannon, Psy.D.

Mental Health Consultant - M.E. Chiles Program, Nova Southeastern University Community
Mental Health Center - Fort Lauderdale, Florida (6/98-12/98). Conducted mental health
evaluations at foster homes with children and adolescents detained by the Department of Children
and Families. Provided individual psychotherapy with foster children and a court-ordered parent.
Duties consisted of assessing the child's mental health and making placement recommendations
to the Broward County Court System and Department of Children and Families. Supervisor, Mary
Centrone, Psy.D.

Recreational Therapist - Alzheimer's Resource Center of Connecticut - Southington, Connecticut
(1/97-3/97). Facility provides psychological, medical, housing and recreational services to
residents diagnosed with Alzheimer's Disease. Facilitated recreational activities with residents
including arts and crafts, music therapy, reminisce, nature walks, exercise, and fine dining on a
one-on-one or group basis to stimulate their senses and improve their quality of life.

Certified Hospice Volunteer - Catskills Area Hospice - Oneonta, New York (3/96- 12/96).
Participated in training that focused on death and dying with the terminally ill and ways to provide
support for family members. Co-facilitated a children's bereavement group.

Pre-School Teacher -Young Men's Christian Academy - Southington, Connecticut (Summers of
1995, 1996). Acted as a Pre-School teacher for children ages 3-5. Designed lesson plans
appropriate to the children's level of development focusing on safety and awareness, outer space,
and the human body. Implemented lesson plan providing education on the human body. Supervised
children's activities and intervened as necessary, at times utilizing behavior modification.




                                 Supervisory Experience
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 44 of 57


Co-Assistant Director of Psychology Intern Training – University of Massachusetts Medical
School/ Worcester State Hospital- Worcester, Massachusetts (8/06- 8/07). Program is an American
Psychological Association approved training site for pre-doctoral psychology interns. Participate
in weekly group supervision, provide individual supervision, assist in the selection of interns,
coordinate didactic seminars. Coordinate and develop year-long, weekly didactic seminars.

Coordinator - Nova Community Clinic for Older Adults, Nova Southeastern University
Community Mental Health Center - Fort Lauderdale, Florida (6/99- 6/01). Duties included
orienting and training first and second year practicum students and serving as a liaison between
students, Clinic Director, and the department of Quality Improvement. Co-facilitated bi-monthly
staff meetings, conducted chart reviews on student's caseloads to assure compliance with clinic,
Medicaid, and Medicare guidelines and screened new clients for intake and assigned to an
appropriate student. In addition, monitored students’ assessment data to confirm consistency
between assessment data and diagnosis. Updated assessment package in collaboration with a
graduate assistant, supervisor, and Charles Golden, Ph.D. Also trained students on administration,
scoring, and interpretation of assessment packet. Supervisor, William Kelleher, Ph.D.

Lead Peer Interviewer - Nova Southeastern University - Fort Lauderdale, Florida (March 2001,
March 2000). Interviewed clinical psychology doctoral applicants to determine appropriateness
for program and made recommendations to selection committee as to their suitability.

Peer Interviewer- Nova Southeastern University - Fort Lauderdale, Florida (April 1999).
Interviewed clinical psychology doctoral applicants to determine appropriateness for program and
made recommendations to selection committee as to their suitability.



                                        Presentations
A Forensically-Informed Model for Providing Mental Health Consultations to the Disciplinary
Process: National Commission on Correctional Health Care, Las Vegas, Nevada, July 10, 2011.
Co-presenter with Stephen DeLisi, PhD.

Self-Harm Behavior and the Female Offender: Minimizing the Risks: National Commission on
Correctional Health Care, Phoenix, Arizona, May 24, 2011. Lead presenter with Joel T. Andrade,
LICSW, PhD.

Suicide and Self-Harm Risk Assessment within Correctional Settings: Avoiding Common
Pitfalls. 4th Annual Academic and Health Policy Conference on Correctional Health, UMASS
Medical School , March 10, 2011. Lead presenter with Joel T. Andrade, LICSW, PhD

Vicarious Traumatization in Corrections: Recognition, Response and Prevention: American
Correctional Association, San Antonio, Texas, January 30, 2011.

Vicarious Traumatization in Correctional Healthcare: Recognition, Response and Prevention:
Educational Luncheon: National Commission on Correctional Health Care, Boston,
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 45 of 57


Massachusetts. July 11, 2010.

Gender Responsive, Trauma Informed Services for Female Offenders: Bridging Research and
Practice: 3rd Annual Academic and Health Policy Conference on Correctional Health, UMASS
Medical School/Nova Southeastern University, Fort Lauderdale, FL. December 3, 2009. Co-
presenter with Judith Willison, LICSW.

PREA Standards: Considerations Unique to Female Offenders: Blending New Challenges with
Emerging Ideas, 13th National Workshop on Adult and Juvenile Female Offenders, Jackson, MS.
October 10, 2009. Co-presenter with Sharen Barboza, PhD., and Judith Willison LICSW.

Group Treatment for Newly Incarcerated Women: Managing Sleep Disturbance, Anxiety and
Depression: National Commission on Correctional Health Care, Chicago, Illinois. October 22,
2008. Lead presenter with Morgan McGinty, MSW.

Gender Responsive Services for Girls and Women in the Justice System: Forensic Health
Services, UMASS Boston. May 6, 2008.

Gender Responsive Training: New Mexico State University, Grants, New Mexico. December
17, 2007

Managing the Female Offender: Trends in the Mental Health Evaluation. February 1, 2005.

Identifying Mental Illness and Building Rapport. Presented to the staff at the Broward Partnership
for the Homeless Incorporated. October 30, 2000


                                  Research Experience
Doctoral Directed Study (Fall 2000) Detecting feigned cognitive deficits by identifying the
presence of intact memory using symptom validity testing. Chairperson, Charlie Golden, Ph.D.,
ABPP.

Research Practicum III (Fall 2000) Analyzed data obtained from Juvenile Assessment
Questionnaire, to examine contributing factors to delinquent behavior. Supervised by Lenore
Walker, Ed.D., ABPP.

Research Practicum II (Summer 2000) Developed coding program for data obtained from
Juvenile Assessment Questionnaire in collaboration with Al Sellers, Ph.D. and coded data.
Supervised by Lenore Walker, Ed.D., ABPP.

Research Practicum I (Winter 2000). Developed Juvenile Assessment Questionnaire to be utilized
with female detainees and trained peers in administration of inventory. Supervised by Lenore
Walker, Ed.D., ABPP.
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 46 of 57


Undergraduate Thesis (1995). Left-handedness and dyslexia: An analysis of the higher
frequencies of left-handedness in the dyslexic population. Chairperson, Lynn Elmore, Ph.D.

Undergraduate Directed Study (1995). Analyzed the controversies surrounding the inclusion of
Self-Defeating Personality Disorder in DSM-III, DSM-III-R, and DSM-IV. Supervised by Ronald
Heyduk, Ph.D.

                                      Publications
Masotta, M. (2011). Vicarious Traumatization: Recognition, Response, and Prevention.
CorrDocs: Society of Correctional Physician Newsletter. Volume 14, Issue 1. Posted June 15,
2011.

Masotta, M (2011). Vicarious Traumatization: A Guide to Recognizing, Responding to, and
Preventing a Serious Consequence of Providing Mental Health Care in Jails, Prisons and
Community Corrections. Corrections and Mental Health: An Update of the National Institute of
Corrections. March 11, 2011.


                                 Teaching Experience
Assistant Professor – (8/13-5/15) Framingham State University, Department of Psychology and
Philosophy, Framingham, MA. In this full-time position responsibilities include teaching
undergraduate psychology courses (Abnormal Psychology, Social Psychology, Human Relations
and Group Dynamics). Responsibilities also include advising 32 undergraduate psychology
majors and serving as a member on the Graduate Committee.

Visiting Assistant Professor – Framingham State University, Mental Health Counseling Program,
Department of Graduate and Continuing Education, Framingham, MA,

       Orientation to Counseling (Fall 2004- 2011, 2013, 2018, 2021)
       Professional Issues in Mental Health Counseling (Spring 2004 – 2013, 2016)
       Assessment, Diagnosis and Treatment Planning (Summer 2012)
       Theories of Psychotherapy and Counseling (Spring 2011)
       Theories and Methods of Psychological Testing (Summer 2004- 2006, 2015)
       Problems of Substance Abuse (Summer 2009, 2011, 2015, 2020)
       Group Processes in Counseling (Summer 2006- 2010, 2014)
       Counseling Internship I (Fall 2005)
       Understanding Social Science Research (Fall 2003, 2 sections)

Teaching Assistant – Psychobiology; Nova Southeastern University – Fort Lauderdale, Florida
(Winter 2000)
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 47 of 57


                                        Awards
Recipient of the National Health Service Corps Loan Repayment Program, 2009
Recipient of Department of Correction; Professional Excellence Contract Health Care Award,
2010
Nominated for Department of Correction; Professional Excellence Contract Health Care Award,
2008
Designated Forensic Psychologist, 2008
Departmental Distinction, Hartwick College, 1996
Cum Laude, Hartwick College, 1996
Dean’s List, Hartwick College, 1995-1996
Psi Chi National Honor Society, 1995
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 48 of 57


                                 JAMES FRANCIS DEGROOT, PH.D.
                                        Atlanta, GA 30319
                                      Phone: 770-356-1830
                                     upcjdegroot@gmail.com

Education
            WRIGHT STATE UNIVERSITY, DAYTON, OHIO
            Psychology Postdoctoral Program 1983-1985

            CATHOLIC UNIVERSITY OF AMERICA, WASHINGTON, D.C.
            Doctor of Philosophy 1977-1984

            ANTIOCH UNIVERSITY, COLUMBIA, MARYLAND
            Master of Arts 1974-1977

            CARDINAL STRITCH COLLEGE, MILWAUKEE, WISCONSIN
            Bachelor of Arts 1967-1971

License
            Licensed Clinical Psychologist in Georgia, 1986 to Present



Clinical, Correctional and Forensic Experience: Georgia Department of
Corrections

   State-Wide Mental Health Consultant, January 2020-Present (February 2020)
      Employed as a Part-time Employee by Centurion, a vendor contracted by the Georgia
      Department of Corrections (GDC)
      Consult with the State-Wide Clinical Director and be a liaison between the State-ide Clinical
      Director and the State-Wide Mental Health Director, focusing on: programs for mentally ill
      offenders in Restrictive Housing; programs for mentally ill offenders with Substance Use
      Disorders; and mental health policies and procedures.


     State-Wide Clinical Director, 2017-2020
      Employed by Centurion, a vendor contracted by the Georgia Department of Corrections
      (GDC)
      Centurion is responsible for hiring and delivering mental health services to an offender
      population of approximately 55,000 of whom 11,500 are diagnosed with a mental illness. I
      directly supervised 18 facility Clinical Directors and 17 staff psychologists, managed 24 facility
      Mental Health Administrative Directors, collaborated with the Centurion Regional Medical
      Director (a psychiatrist), oversee 250+ mental healthcare providers, and helped coordinate
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 49 of 57


     operations with the leadership of Georgia Department of Corrections in order to deliver quality
     and timely mental health services.


   State-Wide Mental Health Director, 1994-2017
     Employed by the State, Georgia Department of Corrections (GDC)
     Responsible for the delivery of mental health services to inmates and detainees who were
     diagnosed with a mental illness. I spent much of the fist 10 years working on civil rights litigation
     with experts and attorneys on two certified class action complaints (Guthrie v Evans and Cason v
     Seckinger) and on one complaint which was never certified as a class and dropped by plaintiffs
     after two years, (Fluellen v Wetherington). During that time, we made major revisions to the
     mental health policies and procedures. The number of offenders receiving mental health services
     continually grew from 2,000 in 1994 to 11,500 in 2019. The severity, complexity and acuity of
     mental illness also increased. Consequently, I worked closely with GDC leadership and attorneys
     from the Attorney General’s Office on a myriad of issues to include restrictive housing,
     implementation of the Prison Rape Elimination Act (PREA), transgender offenders, suicides,
     drugs, and gangs.


   Staff Psychologist at GA’s Maximum-Security Prison, 2988-1994
     Employed by the State as a part-time employee
     I began working at GA State Prison (GSP) shortly after the tenure of Special Master Vincent
     Nathan. I was responsible for implementing of a consent decree resulting from Guthrie v Evans
     and for updating Judge Anthony Alaimo on the status of GSP’s mental health delivery system. I
     worked closely with Warden A. G. Thomas, Commissioner Alan Ault, Assistant AGs, and the
     Medical College of GA which was providing psychiatric services. During this time, critical
     incidents at GSP declined and the consent decree became a model for upcoming major revisions
     in GDC’s MH Policies and Procedures.



Clinical, Correctional and Forensic Experience: Independent Practice
   Mental Health Expert for the Office of the Special Master in the Ninth Circuit on Coleman
     v Newsom, October 2019-Present (October 2020)
     Responsible for monitoring California Department of Correctional Rehabilitation’s (CDCR)
     implementation of court orders and writing reports for the Special Master.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 50 of 57


 Mental Health Expert for the Department of Homeland Security (DHS), 2016-Present
   (February 2020)
   Subcontracted to work as part of a team investigating OIG mental health complaints from
   ICE detainees.
   Responsible for investigating both the specific detainee complaints on the delivery of mental
   health services and the facility’s overall mental health compliance with the National Detention
   Standards, other applicable professional standards, and best practices. The results of the
   investigation are presented to facility leadership during an out-briefing and a formal report is
   written by each team member for DHS.


 Independent Forensic Mental Health Evaluator of VA Complaints, 2013-Present (February
   2020)
   Conduct a comprehensive mental health assessment on Viet Nam, Iraqi, and Afghanistan veterans
   complaining of combat related PTSD and TBI. The evaluation consists of reviewing the veteran’s
   medical and military records, interviewing both collateral informants and the veteran, and
   administering psychological tests. The results are discussed with a team of attorneys who are
   Emory University fellows from the Emory Veteran’s Clinic, and supervising attorneys from King
   & Spalding and/or from Ogletree, Deakins, Nash, Smoak & Stewart. A formal report is written
   for a VA hearing.
 Contracted with the Dept. of Labor as an Independent Forensic Mental Health Evaluator,
   2008-Present (February 2020)
   Evaluate individuals who filed disability claims with the Social Security Administration. The
   claimants are interviewed, psychological tests are usually administered, collateral informants are
   interviewed, and collateral documents are reviewed. Formal reports are written and submitted in a
   timely manner for an administrative hearing.


 Psychology Consultant and Direct Care Provider for the GA Department of Juvenile
   Justice, 2008-2016
   Worked part-time, providing: direct care at a number of facilities (Augusta Youth Development
   Center, Bill Ireland YDC, and Emanuel YDC); consultation with DJJ leadership by performing
   psychological autopsies on two juveniles who committed suicide; consultation to DJJ HR by
   performing Fitness-for-Duty evaluations on custody staff; and clinical supervision for direct care
   providers in the field.
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 51 of 57


    Independent Clinical & Forensic Mental Health Evaluator on Miscellaneous Cases, 1988-
       2014
       Over 26 years, I served as plaintiff and defendant expert on variety of cases. For example, I
       testified for a number of defendants on deliberate indifference and wrongful death cases in county
       jails. I also served as an expert witness in adult and juvenile criminal cases, performing
       competency and responsibility evaluations. I was an expert in one capital punishment case,
       testifying on behalf of the defendant who was represented by the Southern Center for Human
       Rights.
       In 2010 and 2011 I consulted with The Moss Group as a PREA auditor, participating in PREA
       audits of ICE facilities managed by Correctional Corporation of America (CCA).
       While practicing on St. Simon’s Island and in Atlanta, I had contracts with Glynn County School
       System and with Atlanta City Schools to perform psychological evaluations on students to
       determine if they qualified for special education services.
       Additionally, while teaching at the Medical College of GA, I worked for Richmond County
       Family Court performing evaluations on families to assist two judges with cases involving
       custody and termination of parental rights.


Clinical, Correctional and Forensic Experience: Elected /Appointed
Professional Positions
      International Association for Correctional and Forensic Psychology (IACFP)
       At-Large Board Member and Chair of the Nominating Committee, January 2019-Present
       (February 2020)
       Past President and Chair of the Nominating Committee, January 2017-December 2018
       President, January 2015-December 2016
       President-Elect, January 2013-December 2014


      American Board of Correctional Psychology (ABCP)
       At-Large Board Member, January 2018-Present (August 2019)
       Working with the American Board of Professional Psychology (ABPP), the American
       Psychological Association and other professional associations to create an ABPP subspecialty
       board certification for Correctional Psychology.


    National Institute of Corrections, Mental Health Network (NIC)
   Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 52 of 57


        Administrative Committee, Chair, 2014-2015
        Administrative Committee, Member, 2011-2014
        Steering Committee, Member, 2010-2011
        Suicide & Self Injurious Behavior Committee, Chair,2009-2010


    GA’s National Alliance for the Mentally Ill (NAMI)
        Board Member and Nominating Committee Chair, 2011-2014


       GA’s Crisis Intervention Team (CIT)
        Advisory Board Member, 2007-2010
        Steering Committee Member, 2008-2011


       The Governor’s Mental Health Summit
         Member, 2006-2009


       GA’s Reentry Impact Program
        Member, 2005-2008


       GA’s Mental Health Planning & Advisory Council (GMHPAC)
        Member 2006-2015


       Association for the Advancement of Behavior Therapy (AABT)
        Legislative Committee, Chair, 2000-2003



ACADEMIC APPOINTMENTS
       2007-2013 Member of GA State University Institutional Review Board, Atlanta, GA

       1990-2016 Clinical Professor of Psychiatry, the Medical College of Georgia, Augusta, GA

       1987-1990 Assistant Professor of Psychiatry, the Medical College of Georgia, Augusta, GA

     1986-1988 Clinical Faculty, Psychiatry Residence & Child Psychiatry Fellowship at Eisenhower
Army Medical
          Center, Fort Gordon, GA

       1986-1988 Clinical Psychology Internship at Eisenhower Army Medical Center, Fort Gordon, GA.
     Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 53 of 57


      1981-1983 Clinical Faculty for the General Psychiatry Residence and Child Psychiatry Fellowship
at                         Letterman Army Medical Center, San Francisco, California.

      1978-1979 Psychology Instructor, Prince’s George’s Community College, Largo, Maryland

      1977-1979 Teaching Assistant, Catholic University of American, Washington, D.C.

Military Service
      Duties
       I served as a Captain in the US Army. I worked as a clinical psychologist at Eisenhower Army
       Medical Center (Fort Gordon, Georgia) and at Letterman Army Medical Center (Presidio in San
       Francisco, CA). During both tours of duty, I provided direct care to active duty service members
       and their dependents and I clinically supervised psychology practicum students, psychology
       interns, and child-adolescent psychiatry fellows.

      MILITARY EDUCATION
          1987Command and General Staff College, Correspondence
          1986 Officer Advanced Courses at the Academy of Health Sciences, San Antonio, Texas
             1981 Officer Basic Course at the Academy of Health Sciences, San Antonio, Texas

      MILITARY AWARDS
          1986     Army Commendation Medal
          1981Army Commendation Medal

PROFESSIONAL PRESENTATIONS
              1994-Current
              As the current State-wide Clinical Director and previous Mental Health Director for Georgia
              Department of Corrections, between 1994 and 2019 I’ve presented papers at state, national
              and international professional meetings and universities at least every few months. I also
              testified in numerous hearings to include a PREA Commission Hearing while they were
              writing the Prison Rape Elimination Act of 2003 and a NIC Advisory Board Public Hearing
              entitled “Balancing Fiscal Challenges, Performance-Based Budgeting and Public Safety”.
              Details for any of the above will be provided upon request.


              NATIONAL

              June 1995         “What’s Love Got to Do With It? The Dynamics of Family Violence and
                                Its Implications for the Criminal Justice and Mental Health Systems,”
                                (with Annette Z. Henderson). Presented at the Fifth Annual Midwestern
                                Mental Health in Corrections Symposium in Kansas City, Missouri.

              August 1994       “When Staff Burn Out, Students Follow: The Mental Health Consultant’s
                                Role in Attenuating Staff’s Stress through Consultation and Training.”
                                Presented at Job Corps Annual Meeting for Mental Health Consultants in
                                Los Angeles, California.

              May 1994          “The Inevitability of the Mental Health Professional Being Sued by
                                Inmates,”(with Margaret Severson). Presented at the Fourth Annual
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 54 of 57


                       Midwestern Mental Health in Corrections Symposium in Kansas City,
                       Missouri.
       March 1994      “An Update on the Georgia Prison Study,” (with A.R. Bruhn and K.
                       Feigenbaum). Presented at the Society of Personality Assessment’s
                       Mid-Winter Meeting in Chicago, Illinois.

       May 1993        “Identification of Unsolved Issues with the Early Memory Procedures:
                       Assessing Violence Potential.” Presented at the Third Annual Midwestern
                       Mental Health in Corrections Symposium in Kansas City, Missouri.

       March 1993      “Predicting Aggression Potential with the Early Memory Procedure: The
                       Georgia Prison Study,” (with A.R. Bruhn and K. Feigenbaum). Presented
                       at the Society of Personality Assessment's Mid-Winter Meeting in San
                       Francisco, California.

       May 1992        “Hurdles in the Implementation of Treatment Programs in Correctional
                       Settings: A Constructivist’s Ruminations from a Maximum Security
                       Prison,” (with Joe Owens and Janice Deal). Presented at the Second
                       Annual Midwestern Mental Health in Corrections Symposium in Kansas
                       City, Missouri.

       March 1992      “Identifying and Treating the Basis for Delinquent Behavior via Early
                       Memories.” Presented at the Society of Personality Assessment’s
                       Mid-winter meeting in Washington, D.C.

       August 1989     Effects of Abuse on Perspective-Talking Skills in Children,” (with Fred
                       Garland as primary, Linda Christiansen and Anthony Zold). Presented at
                       the American Psychological Association’s Annual Convention in New
                       Orleans, Louisiana.

       August 1989     “The World According to a Distressed Truck Driver: Constructivist
                       Perspectives,” (with Fred Garland).         Presented at the American
                       Psychological Association’s Annual Convention in New Orleans,
                       Louisiana.
       March 1989      “The Rorschach As a Measure of Behavior.” Presented to graduate
                       students and faculty at Stanford University in Palo Alto, California.

       February 1989   “Continuity-Discontinuing in Child-Adult Psychopathology: A
                       Structural-Developmental Perspective,” (with Stephen N. Xenakis).
                       Presented at the AMEDD Clinical Psychology Short Course, sponsored by
                       the Office of the Surgeon General and held in Augusta, Georgia.

       October 1988    “Clinical Consideration in Using Parent-Child Rating Scales,” (with P.S.
                       Jensen and S.N. Xenakis). Presented at the 35th Annual Meeting of the
                       American Academy of Child and Adolescent Psychiatry held in Seattle,
                       Washington.

       October 1988    “Parents at Risk: An Epidemiological Investigation,” (with P.S. Jenson
                       and L.J. Bloedan). Presented at the World Psychiatric Association
                       Regional Symposium held in Washington, D.C.
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 55 of 57


       August 1988     “Children at Risk: Psychopathology Correlates in Clinical and Community
                       Samples,” (with L.J. Bloedan and P.S. Jensen). Presented at the annual
                       meeting of the American Psychological Association held in Atlanta,
                       Georgia.

       May 1988        “Concept of Self in ADD Children: An Application of Piaget and
                       Projective Testing.” Presented as part of a symposium entitled “ADD:
                       Psychosocial Issues in Treatment and Research.” Presented at the 41st
                       Annual Meeting of the American Psychiatric Association held in
                       Montreal, Canada.

       May 1988        “Contributions and Limitations of Projective Tests in the Diagnosis and
                       Treatment of ADHA.” Paper presented to Seoul National Psychiatric
                       Institute in Seoul, Korea.

       October 1987    “Interrater Agreement Vis-a-Vis Child Behavior Problems: Research
                       Issues, New Evidence, and Future Direction,” (with P.S. Jensen).
                       Presented at the Annual Meeting of the American Academy of Child and
                       Adolescent Psychiatry, Washington, D.C.

       March 1987      “A Model of Psychological Interventions for Consultations and Liasion
                       with Medical Clinics,” (with R.C. Hulsebus, F.M. Tomayo and R.
                       Sullivan). Presented at the U.S. Army Neuropsychology and Behavioral
                       Medicine Conference, San Francisco, California.

       March 1987      “Relationships Between Parents’ Self-Reported Symptoms and Their
                       Perceptions of Their Children’s Symptoms: Implications for Using
                       Parent-Child Rating Scales,” (with P.S. Jenson and S.N. Xenakis).
                       Presented at the U.S. Army Neuropsychology and Behavioral Medicine
                       Conference, San Francisco, California.

       February 1987   “A Constructivist-Structural Model of Development with Clinical
                       Implications.” Presented at the U.S. Army Child and Family Psychiatry
                       Conference, Honolulu, Hawaii.

       STATE
       May 1988        “The Mind of the Hyperactive Child.” Paper presented at a one-ay seminar
                       entitled, “Working with Families: Parenting the Behavior Disorder Child,”
                       sponsored by Charter Hospital of Augusta and the Medical College of
                       Georgia; held in August, Georgia.

       February 1988   “Therapeutic Consideration with Military Families. “Presented at the
                       Georgia Psychological Association’s Mid-winter Conference, Calloway
                       Gardens, Pine Mountain, Georgia.

       February 1988   “Identifying and Managing Problems in Preschool Children.” Presented
                       at Open Door Preschool for the Staff Development in August, Georgia.

       October 1987    “Working with Resistant Families.” Presented at one-day continuing
                       education workshop for public school teachers, sponsored by Charter
  Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 56 of 57


                           Hospital of August and the Medical College of Georgia; held in August,
                           Georgia.

          April 1987       “Typical and Atypical Development Problems.” Presented to the
                           Mothers’ League of Augusta, sponsored by St. Joseph’s Hospital in
                           Augusta, Georgia.

          February 1987    “Learning Disabilities: A Development-Neuropsychological Perspective.”
                           Presented at a one-day continuing education workshop for special
                           education teachers, sponsored by Richmond County Public School and the
                           Medical College of Georgia, August, Georgia.

          October 1986     “Developmental Issues and the Foster Child.” Presented to the Foster
                           Parent Associations of Colombia County in Martinez, Georgia.

          February 1988    “A Constructivist Approach to Moral Development.” Presented in
                           Psychiatry Grand Rounds, Medical College of Georgia, Augusta, Georgia.

          December 1987    “Instruments and Interview: How to Make Them Work.” Presented a the
                           Research Workshop sponsored by Eisenhower Army Medical Center and
                           the Medical College of Georgia, Fort Gordon, Georgia.

          November 1987 “A Developmental Model of the Self.” Presented at Psychiatry Grand
                        Rounds, Eisenhower Army Medical Center, Fort Gordon, Georgia.

Professional Publications
           DeGroot, J.F., (2015). A Roadmap for Providing Psychiatric Services to Incarcerated
           Veterans: A challenging Subspecialty. In R. L. Trestman et. al. (Ed.), Correctional
           Psychiatry (pp. 310-314). Oxford Press.

          DeGroot, J.F.” Behavior Therapy in Correctional Settings.” The Behavior Therapist, 2003,
           Vol.26#1.

           Jensen, P.S., Xenakis, S.N., Davis, H., and DeGroot, J.F.: “Child Psychopathology Rating
           Scales and Interrater Agreement: Child and Family Characteristics.” American Academy
           of Child and Adolescent Psychiatry, 1988, 17:4, p. 451-461

           Jensen, P.S., Xenakis, S.N., Davis, H., and DeGroot, J.F.: “Child Psychopathology Rating
           Scales and Interrater Agreement: Child and Family Characteristics.” American Academy
           of Child and Adolescent Psychiatry, 1988, 17:4, p. 451-461.


            DeGroot, J.F., Hulsebus, R.C. Tamayo, F.M., and Sullivan, R: “A Model of Psychological
           Interventions for Consultation and Liaison with Medical Clinics.” Proceedings of the 1987
           AMEDD Clinical Psychology Short Course, 1987, p. 103-112.

            DeGroot, J.F., Jensen, P.S., and Xenakis, S.N.: “Relationships Between Parents:
            Self-Reported Symptoms and Their Perceptions of Their Children’s Symptoms:
Case 2:90-cv-00520-KJM-DB Document 7077-4 Filed 03/11/21 Page 57 of 57


         Implications for Using Parent-Child Scales.” Proceeding for the 1987 AMEDD Clinical
         Psychology Short Course, 1987, p. 153-162.


         DeGroot, J.F.: “Effects of Person Perception on the Development of Children’s Moral
         Judgment.” The Journal of Genetic Psychology, 1982, 141, p. 41-48.

         Ross, B. and DeGroot, J.F.: “How Adolescents Combine Probabilities.” The Journal of
         Psychology, 1982, 110, p. 75-90.
